 



Exhibit 10.4 

 

EXECUTION VERSION

 

 

 

 

 



PURCHASE and Sale AGREEMENT

 

by and between

 

PATTERN ENERGY GROUP INC.,

Purchaser

 

and

 

GREEN POWER INVESTMENT CORPORATION,

Seller

 

Dated as of

 

February 26, 2018

 

Interests in

 

GK Green Power Kanagi
GK Green Power Otsuki
Otsuki Wind Power Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

LIST OF EXHIBITS AND APPENDICES

 

Exhibit A   General Definitions       Exhibit B   Rules of Construction      
Appendix A   Kanagi       Section A   Transaction Terms and Conditions      
Section B   Acquired Interests; Ownership Structure; and Solar Project
Information       Section C   Documents and Key Counterparties       Section D  
Affiliate Transactions       Appendix B   Ohorayama       Section A  
Transaction Terms and Conditions       Section B   Acquired Interests; Ownership
Structure; and Wind Project Information       Section C   Documents and Key
Counterparties       Section D   Affiliate Transactions       Appendix C  
Otsuki       Section A   Transaction Terms and Conditions       Section B  
Acquired Interests; Ownership Structure; and Wind Project Information      
Section C   Documents and Key Counterparties       Section D   Affiliate
Transactions

 

 

 

 

PURCHASE and Sale AGREEMENT

 

THIS PURCHASE and Sale AGREEMENT (this “Agreement”), dated as of February 26,
2018, is made by and between Pattern Energy Group Inc., a Delaware corporation
(“Purchaser”), and Green Power Investment Corporation, a Japanese corporation
(the “Seller”). Capitalized terms used in this Agreement shall have the
respective meanings specified in Exhibit A attached hereto.

 

RECITALS

 

WHEREAS, Seller directly owns (i) 7.66% of the equity interests in GK Green
Power Kanagi (the “Kanagi Project Company”) which owns and operates the Kanagi
Project, (ii) 4.99% of the equity interests in GK Green Power Otsuki (the
“Ohorayama Project Company”) which owns and operates the Ohorayama Project and
(iii) 100% of the equity interests in Otsuki Wind Power Corporation (the “Otsuki
Project Company”) which owns and operates the Otsuki Project, each as more fully
described on Part I of Section B of the Appendix to this Agreement relating to
the applicable Project; and

 

WHEREAS, Seller desires to sell to Purchaser or a Subsidiary thereof (a
“Subsidiary Purchaser”), and Purchaser desires to purchase (or cause such
Subsidiary Purchaser to purchase) from Seller, the Acquired Interests defined
and described in Part I of Section B of the Appendix relating to the applicable
Project (the “Acquired Interests”) on the terms and subject to the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS

 

1.1       Agreement to Sell and Purchase. Subject to the satisfaction or waiver
(by the party for whose benefit such condition exists) of the conditions set
forth in Article ‎5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey the Acquired
Interests for each Project to Purchaser (or the applicable Subsidiary
Purchaser), and (b) the Purchaser shall (or shall cause the applicable
Subsidiary Purchaser to) purchase the Acquired Interests for each Project from
Seller, for an aggregate purchase price for all Acquired Interests of
$24,066,000, with the purchase price for each such Acquired Interest as set
forth in Part I of Section A of the applicable Appendix to this Agreement
(subject to the adjustments set forth therein) (each, a “Purchase Price”). The
purchase and sale of the Acquired Interests relating to a particular Project and
Project Company (each such purchase and sale, an “Acquisition”) shall occur on
the same date and at the same time as the Closing with respect to all other
Acquisitions.

 

1.2       Signing Date Deliverables. On or prior to the date of this Agreement,
Seller has delivered or is delivering to Purchaser a Financial Model for each
Project as of the date hereof. On the date of this Agreement each of Seller and
Purchaser shall deliver to the other party the

 

 

 

 

other deliverables with respect to each Acquisition set forth in Part II of
Section A of the Appendix relating to such Acquisition.

 

1.3       Purchase Price. The purchase price payable by the Purchaser (or the
applicable Subsidiary Purchaser) to Seller at the Closing of an Acquisition
shall be the Purchase Price set forth in Part I of Section A of the Appendix
relating to such Acquisition. Such Purchase Price shall be subject to adjustment
by the corresponding Purchase Price Adjustment (if any) and/or the Post-Closing
Adjustment (if any) set forth in Part I of Section A of the Appendix relating to
such Acquisition. All payments of such Purchase Price, any such Purchase Price
Adjustment and/or any Post-Closing Adjustment shall be paid by wire transfer of
same day funds in the applicable currency to the accounts set forth in Part I of
Section A of the Appendix relating to such Acquisition.

 

1.4       The Closing. The closing of each Acquisition (each, a “Closing”) will
take place on the dates and at the locations specified in Part III of Section A
of the Appendix relating to such Acquisition, or such other time and place as
the parties hereto shall mutually agree (including Closing by facsimile or “PDF”
electronic mail transmission exchange of executed documents or signature pages
followed by the exchange of originals as soon thereafter as practicable), and
will be effective as of 12:01 a.m. Eastern Time on the day such Closing occurs.

 

1.5       Conduct of Closing.

 

(a)       At or prior to each Closing for an Acquisition, Seller shall deliver,
or cause to be delivered, to the Purchaser:

 

(i)except as otherwise provided on Schedule 1.5(a)(i), the original certificates
representing the Acquired Interests to be purchased at such Closing duly
endorsed for transfer by Seller to the Purchaser (or the applicable Subsidiary
Purchaser) or with appropriate powers with respect thereto duly endorsed by
Seller; provided, that if such Acquired Interests are not in certificated form,
Seller shall deliver to the Purchaser (or the applicable Subsidiary Purchaser) a
duly executed assignment agreement or other instrument conveying such Acquired
Interests to the Purchaser in form and substance reasonably acceptable to the
Purchaser;

 

(ii)any other documents and certificates contemplated by Article ‎4 and Article
‎5 hereof to be delivered by or on behalf of Seller at such Closing, including
the certificate referred to in Section ‎5.2(d);

 

(iii)not less than five (5) Business Days prior to its delivery of a Closing
Notice for a Closing, Seller shall deliver to the Purchaser (A) an updated
Financial Model for the applicable Project, which shall be revised pursuant to
Part I of Section A of the Appendix for the applicable Acquisition, and which
shall be used to determine the Purchase Price Adjustment (if any) for such
Acquisition; and (B) a detailed calculation of any proposed Purchase Price

 

2 

 

 

Adjustment, if any, for such Acquisition. The Purchaser shall have a period of
two (2) Business Days to review and confirm the updates to such Financial Model
and the calculation of such Purchase Price Adjustment. If the Purchaser
disapproves of such updates to such Financial Model and/or the calculation of
such Purchase Price Adjustment, the parties shall have a further period of two
(2) Business Days to negotiate the same. In the event that the parties cannot
agree on such updates to such Financial Model and/or calculation of such
Purchase Price Adjustment (acting reasonably) following such two (2) Business
Day period, (x) the parties shall resolve any dispute in accordance with the
procedures set forth in Section ‎7.4 (which, for the avoidance of doubt, shall
not delay the Closing Date) and (y) the amount in dispute shall be retained by
the Purchaser until the dispute is resolved as aforesaid. Subject to the
foregoing, with respect to each Closing, Seller shall deliver to Purchaser a
signed direction containing the final determination of the Purchase Price for
such Acquisition (less any disputed amount) for the Purchaser not less than two
(2) Business Days prior to the Closing Date applicable to such Closing; and

 

(iv)any other Closing deliverables set forth in Section A-1 of the Appendix for
such Acquisition.

 

(b)       With respect to each Acquisition, at or prior to the Closing for such
Acquisition, the Purchaser shall deliver to Seller:

 

(i)the documents and certificates contemplated by Article ‎4 and Article ‎5
hereof to be delivered by or on behalf of the Purchaser (or the applicable
Subsidiary Purchaser) with respect to such Acquisition, including the
certificate referred to in Section ‎5.3(d); and

 

(ii)any other Closing deliverables set forth in Section A-2 of the applicable
Appendix relating to such Acquisition.

 

1.6       Withholding. Notwithstanding any provision contained herein to the
contrary, Purchaser (or the applicable Subsidiary Purchaser) shall be entitled
to deduct and withhold from the consideration or any payment otherwise payable
to any Person pursuant to this Agreement such amounts as it is required to
deduct and withhold under any provision of applicable Laws. If Purchaser (or the
applicable Subsidiary Purchaser) so withholds, the amounts withheld shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom Purchaser made such deduction or withholding.

 



3 

 

 

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, with respect to each Acquisition, Seller hereby represents and
warrants to Purchaser as set forth in this Article ‎2 as of (a) the date hereof
and (b) the Closing Date, in each case, unless otherwise specified in the
representations and warranties below, in which case the representation and
warranty is made as of such date. Whether or not a particular Section of this
Article ‎2 refers to a specific, numbered Schedule for an Acquisition, such
Section shall, to the extent applicable, be subject to the exceptions,
qualifications, and other matters set forth in the Schedules for such
Acquisition to the extent that the relevance of such exceptions, qualifications
or other matters is reasonably apparent on the face thereof. Seller is making
the representations and warranties set forth in this Article 2 solely on an
Acquisition by Acquisition basis, and the representations and warranties with
respect to any one Acquisition shall not apply to any other Acquisition.

 

2.1       Organization and Status. Seller (a) is duly formed and validly
existing under the laws of the jurisdiction of its formation as set forth in the
preamble to this Agreement or Part I of Section B of the applicable Appendix,
(b) is duly qualified, authorized to do business and in good standing (to the
extent applicable) in each other jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
and (c) has all requisite power and authority to own or hold under lease the
property it purports to own or hold under lease and to carry on its business as
now being conducted. Seller has made available to Purchaser complete and correct
copies of the Organization Documents for Seller, the Project Company and each of
the Project Company’s Subsidiaries, in each case for such Acquisition. Part I of
Section B of the Appendix for such Acquisition sets forth a list of the Project
Company and its Subsidiaries, in each case, for such Acquisition, and for each
such company: (a) its name, (b) the number and type (as applicable) of its
outstanding equity interests and a list of the holders thereof and (c) its
jurisdiction of organization. The Project Company and each of its Subsidiaries,
in each case for such Acquisition, is a legal entity duly formed and validly
existing under the Laws of the jurisdiction of its formation and has all
requisite organizational power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, and is
duly qualified, registered or licensed to do business as a foreign entity and is
in good standing (to the extent applicable) in each jurisdiction in which the
property owned, leased or operated by such Person or the nature of the business
conducted by such Person makes such qualification necessary, except where the
failure to be so duly qualified, registered or licensed and in good standing (to
the extent applicable) would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

2.2       Power; Authority; Enforceability. Seller has the legal capacity and
power to enter into, deliver and perform its obligations under this Agreement
and has been duly authorized, in accordance with its Organization Documents, to
enter into, deliver and perform its obligations under this Agreement with
respect to such Acquisition. This Agreement has been duly executed and delivered
by Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization and similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

4 

 

 

2.3       No Violation. Except as set forth on Schedule 2.3, the execution,
delivery and performance by Seller of its obligations under this Agreement with
respect to such Acquisition, in each case including without limitation the sale
of the Acquired Interests for such Acquisition to the Purchaser (or the
applicable Subsidiary Purchaser), do not, and will not, (a) violate any
Governmental Rule to which Seller or the Project Company for such Acquisition or
any of its Subsidiaries is subject or the Organization Documents of any such
Person, (b) result in the creation or imposition of any Lien (other than a
Permitted Lien) upon such Acquired Interests for such Acquisition or with
respect to the Project Company for such Acquisition or any of its Subsidiaries,
(c) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel or require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which Seller or the Project Company
for such Acquisition or any of its Subsidiaries is a party or by which any such
Person is bound, (d) other than as set forth in Part VII of Section A of the
Appendix relating to such Acquisition, conflict with, result in a breach of,
constitute a default under, result in the acceleration of, or create in any
party the right to accelerate, terminate, modify or cancel or require any
Consent under any Material Contract relating to the Project Company or the
Project for such Acquisition or (e) other than as set forth in Part VII of
Section A of the Appendix relating to such Acquisition, require any notice under
any Material Contract relating to the Project Company or the Project
Acquisition, except in the case of this clause (e), as would not reasonably be
expected to be material in the context of the Project that is the subject of
such Acquisition or otherwise prevent or materially impair or materially delay
the consummation of such Acquisition.

 

2.4       No Litigation.

 

(a)       None of Seller, the Project Company for such Acquisition or any of
such Project Company’s Subsidiaries is a party to or has received written notice
of any pending or, to the Knowledge of Seller, threatened litigation, action,
suit, proceeding or governmental investigation against Seller, such Project
Company or such Project Company’s Subsidiaries which would reasonably be
expected to be material to the ownership of the Acquired Interests for such
Acquisition or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement with respect to such Acquisition.

 

(b)       Neither the Project Company for such Acquisition nor any of its
Subsidiaries is a party to or has received written notice of any pending or, to
the Knowledge of Seller, threatened litigation, action, suit, proceeding or
governmental investigation which would reasonably be expected to be material to
the Project for such Acquisition or which seeks the issuance of an order
restraining, enjoining, altering or materially delaying the consummation of the
transactions contemplated by this Agreement with respect to such Acquisition.

 

(c)       There are no material disputes with any counterparty to a Material
Contract relating to the Project Company or the Project relating to such
Acquisition. Neither the Project Company for such Acquisition nor any of its
Subsidiaries has made any material warranty claim under any Material Contract.

 

5 

 

 

2.5       Consents and Approvals. Except as set forth on Part VII of Section A
of the Appendix relating to such Acquisition, no Consent of any Governmental
Authority is required by or with respect to Seller, the Project Company for such
Acquisition or any of such Project Company’s Subsidiaries in connection with the
execution and delivery of this Agreement by Seller with respect to such
Acquisition, or the consummation by Seller of the transactions contemplated
hereby with respect to such Acquisition, except for any Consents relating to
such Acquisition which if not obtained or made prior to the Closing of such
Acquisition would not reasonably be expected to prevent or impair or delay the
consummation of the transactions contemplated by this Agreement with respect to
such Acquisition and which can be reasonably expected to be obtained or made in
the ordinary course after the Closing of such Acquisition.

 

2.6       Acquired Interests. Seller owns of record and beneficially one hundred
percent (100%) of the Acquired Interests for such Acquisition as set forth in
Part I of Section B of the Appendix for such Acquisition. All of the interests
described in Part I of Section B of the Appendix for such Acquisition have been
duly authorized, validly issued and are fully-paid and non-assessable and,
except as set forth on Part I of Section B of such Appendix, there are no
outstanding (i) equity interests or voting securities of the Project Company for
such Acquisition, (ii) securities of the Project Company for such Acquisition
convertible into or exchangeable for any equity interests or voting securities
of such Project Company or (iii) options or other rights to acquire from the
Project Company for such Acquisition, or other obligation of such Project
Company to issue, any equity interests or voting securities or securities
convertible into or exchangeable for equity interests or voting securities of
such Project Company, or any obligations of such Project Company to repurchase,
redeem or otherwise acquire any of the foregoing. The Seller has good and valid
title to, and has, or will have, full power and authority to convey, the
Acquired Interests for such Acquisition, as of the Closing Date. No Person other
than Purchaser has any written or oral agreement or option or any right or
privilege, whether by law, pre-emptive or contractual right, capable of becoming
an agreement or option for the purchase or acquisition from Seller of any of the
Acquired Interests for such Acquisition. On the Closing Date of such
Acquisition, Seller will convey to Purchaser (or the applicable Subsidiary
Purchaser) good and valid title to the Acquired Interests for such Acquisition
free and clear of all Liens other than any obligations imposed under the
Organization Documents of the Project Company or restrictions arising under
applicable securities laws.

 

2.7       Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller or the Project Company for such Acquisition
or such Project Company’s Subsidiaries. None of Seller, the Project Company for
such Acquisition or Subsidiaries of such Project Comapny (a) has had a receiver,
receiver and manager, liquidator, sequestrator, trustee or other officer with
similar powers appointed over all or part of its business or its assets, and to
the Knowledge of Seller, no application therefor is pending or threatened,
(b) is insolvent or presumed to be insolvent under any law or is unable to pay
its debts as and when they fall due, (c) has made a general assignment for the
benefit of its creditors, or (d) has taken any action to approve any of the
foregoing.

 

2.8       Compliance with Law.

 

6 

 

 

(a)       There has been no actual violation by Seller of or failure by Seller
to comply with any Governmental Rule that is applicable to it, or allegation by
any Governmental Authority of such a violation, that would reasonably be
expected to prevent or materially impair or delay the consummation of the
transactions contemplated by this Agreement with respect to such Acquisition.

 

(b)       To the Knowledge of Seller, there has been no actual violation by the
Project Company for such Acquisition or any of its Subsidiaries of or failure by
such Project Company or its Subsidiaries to comply with any Governmental Rule
that is applicable to it, or allegation by any Governmental Authority of such a
violation, that would reasonably be expected to be material and relates to the
Project or would otherwise reasonably be expected to prevent or materially
impair or delay the consummation of the transactions contemplated by this
Agreement with respect to such Acquisition.

 

2.9       Taxes.

 

(a)       With respect to the Kanagi Project, the Project Company for such
Acquisition has been, at all times since June 24, 2015, a partnership or a
disregarded entity for U.S. federal income tax purposes. With respect to the
Ohorayama Project, the Project Company for such Acquisition has been, at all
times since March 26, 2015, a partnership or a disregarded entity for U.S.
federal income tax purposes. With respect to the Otsuki Project, the Project
Company for such Acquisition has been, at all times since its formation, a
corporation for U.S. federal income tax purposes.

 

(b)       The Project Company for each Acquisition and its Subsidiaries has
been, at all times since its formation, taxable as a corporation for Japanese
tax purposes.

 

(c)       With respect to the HoldCo for each Acquisition and its Subsidiaries,
no jurisdiction or authority in or with which such entity does not file Tax
Returns has alleged that it is required to file Tax Returns, and there is no
claim, audit, action, suit, proceeding or investigation now pending or
threatened against or with respect to any such entity.

 

(d)       The Holdco for each Acquisition and its Subsidiaries has timely filed
all Tax Returns that it is required to file, has timely paid or has caused to be
timely paid all Taxes it is required to pay to the extent due (other than those
Taxes that it is contesting in good faith and by appropriate proceedings, with
adequate and segregated reserves established for such Taxes) and, to the extent
such Taxes are not due, has established or caused to be established reserves
that are adequate for the payment thereof as required by GAAP.

 

(e)       None of the HoldCo for each Acquisition and its Subsidiaries has been
a member of an affiliated, consolidated, combined or unitary group for any Tax
purposes other than one of which such HoldCo or its applicable Subsidiary was
the common parent, or made any election or participated in any arrangement
whereby any Tax liability or any Tax asset of such HoldCo or such HoldCo’s
applicable Subsidiary was determined or taken into account for Tax purposes with
reference to or in conjunction with any Tax liability or any Tax asset of any
other Person.

 

7 

 

 

(f)       The HoldCo for each Acquisition and its Subsidiaries each has withheld
from each payment made to any Person, all amounts required by applicable Laws to
be withheld, and has remitted such withheld amounts within the prescribed
periods to the appropriate Governmental Authorities.

 

(g)       The HoldCo for each Acquisition and its Subsidiaries each has charged,
collected and remitted on a timely basis all Taxes as required under applicable
Laws on any sale, supply or delivery whatsoever, made by it.

 

(h)       The HoldCo for each Acquisition and its Subsidiaries each has
maintained and continues to maintain at its place of business all records and
books of account required to be maintained under applicable Laws, including Laws
relating to sales and use Taxes.

 

(i)        With respect to the HoldCo for each Acquisition and its Subsidiaries
(i) no reassessments of the Taxes of it have been issued and are outstanding,
(ii) the Seller has not received any indication from any Governmental Authority
that an assessment or reassessment of it is proposed in respect of any Taxes,
regardless of its merits, and (iii) it has not executed or filed with any
Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.

 

(j)        The HoldCo for each Acquisition and its Subsidiaries each will not be
required to include for any Post-Closing Tax Period (i) any adjustment in
taxable income pursuant to Section 481 of the Code (or any corresponding or
similar provision of state, local or non-U.S. Tax Laws) or (ii) taxable income
attributable to any prepaid amount received on or prior to the Closing Date or
income economically realized in any Pre-Closing Tax Period, including any
distributions in a Pre-Closing Tax Period from an entity that is fiscally
transparent for Tax purposes and any income that would be includible in a
Post-Closing Tax Period as a result of the installment method.

 

(k)       None of the Project Companies is treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes.

 

2.10     Unregistered Securities. It is not necessary in connection with the
sale of the Acquired Interests for such Acquisition, under the circumstances
contemplated by this Agreement with respect to such Acquisition, to register
such Acquired Interests under the Securities Act of 1933 (the “Securities Act”),
or under any other applicable securities laws.

 

2.11     Broker’s Fees. Seller does not have any liability or obligation for any
fees or commissions to any broker, finder or agent with respect to such
Acquisition.

 

2.12     Material Contracts. Parts I, III, IV and V of Section C of the Appendix
for such Acquisition, set forth, collectively, a list of all Material Contracts
relating to the Project Company or the Project for such Acquisition. At or prior
to the date hereof Seller has provided Purchaser with, or access to, copies of
all such Material Contracts. To the extent any obligations of or for the benefit
of the Project Company for such Acquisition or its Subsidiaries are outstanding
under any such Material Contracts as of the Closing Date, each such Material
Contract is in full force and effect and constitutes the legal, valid, binding
and enforceable obligation of the Project Company for such Acquisition or its
applicable Subsidiaries and, to the

 

8 

 

 

Knowledge of Seller, each other party thereto, in accordance with its terms,
except as such terms may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, whether
considered in a proceeding in equity or at law. None of the Project Company for
the applicable Acquisition or its Subsidiaries, or to the Knowledge of Seller,
any other party thereto (i) is in breach of or default in any material respect
under a Material Contract relating to the Project Company or the Project for
such Acquisition and, to the Knowledge of Seller, no event has occurred and is
continuing which, with notice or the lapse of time or both, would constitute a
material breach of or default under any such Material Contract or would give
rise to any right of termination, cancellation, acceleration, amendment,
suspension or revocation of any such a Material Contract, or (ii) has received
any written notice of termination or suspension of any Material Contract
relating to the Project Company or the Project for such Acquisition, and to the
Knowledge of Seller, no action is being taken by any Person to terminate or
suspend any such Material Contract.

 

2.13     Real Property.

 

(a)       Part V of Section C of the Appendix for such Acquisition lists all of
the real property owned by the Project Company for such Acquisition or its
Subsidiaries. To the Knowledge of Seller, no Governmental Authority has
commenced the exercise of any eminent domain or similar power with respect to
the Project Company Real Property for such Acquisition, and there are no pending
or, to the Knowledge of Seller, threatened condemnation or eminent domain
proceedings that affect any such Project Company Real Property.

 

(b)       The Project Company for such Acquisition and/or its Subsidiaries has
good and valid title to or, subject to the terms and conditions of the Material
Leases for such Acquisition, the right to use all Project Company Real Property
for such Acquisition, free and clear of all Liens other than Permitted Liens.
With respect to the Project Company Real Property for such Acquisition it leases
or on which it was granted servitudes or superficies pursuant to the Material
Leases relating to such Acquisition, the Project Company for such Acquisition or
its applicable Subsidiary has peaceful and undisturbed nonexclusive possession
under all Material Leases relating to such Acquisition, servitudes or
superficies under which it is leasing or occupying property in accordance with
the terms and conditions of such Material Leases, servitude or superficies and
subject to the Permitted Liens. All rents and other payments under the Material
Leases relating to such Acquisition have been paid in full to the extent due.

 

(c)       The Project Company Real Property relating to such Acquisition is
sufficient to provide the Project Company for such Acquisition and its
Subsidiaries with continuous, uninterrupted and, together with public roads,
contiguous access to the Project relating to such Acquisition sufficient for the
operation and maintenance of such Project as currently conducted. All utility
services necessary for the construction and operation of such Project for its
intended purposes are available or are reasonably expected to be so available as
and when required upon commercially reasonable terms.

 

2.14     Permits. Exhibit B-1 of the Appendix for such Acquisition sets forth a
list of all material Permits acquired or held by the Project Company for such
Acquisition and its Subsidiaries.  The Project Company for such Acquisition and
its Subsidiaries hold in full force

 

9 

 

 

and effect all Permits required for the operation, ownership and maintenance of
the applicable Project as presently conducted, and, in the case of any Project
not yet in operation, holds all Permits needed to complete construction of such
Project and reasonably expects to obtain when needed all Permits needed for the
operation and maintenance of such Project in due course on commercially
reasonable terms and conditions, in each case, other than those Permits required
in connection with certain construction and maintenance activities which are
ministerial in nature and can reasonably be expected to be obtained in due
course on commercially reasonable terms and conditions as and when needed.  None
of the Project Company for such Acquisition or any of its Subsidiaries is in
material default or material violation, and, to the Knowledge of Seller, no
event has occurred and is continuing which, with notice or the lapse of time or
both, would constitute a material default or material violation of, or would
give rise to any right of termination, cancellation, acceleration, amendment,
suspension or revocation under, any of the terms, conditions or provisions of
any Permits held by such Project Company or its Subsidiaries.  There are no
legal proceedings pending or, to the Knowledge of Seller, threatened in writing,
relating to the suspension, revocation or modification of any Permits held by
the Project Company for such Acquisition or any of its Subsidiaries.

 

2.15     Environmental Matters. Except as set forth in Part II of Section C of
the Appendix for such Acquisition, (i) the Project Company for such Acquisition
and its Subsidiaries, the Project Company Real Property for such Acquisition and
the Project related to such Acquisition are in material compliance with all
Environmental Laws, (ii) none of the Project Company for such Acquisition or any
of its Subsidiaries has caused or contributed to the release of any Hazardous
Substances in any material respect, and (iii) none of Seller, the Project
Company for such Acquisition or any of their respective Subsidiaries has
received written notice from any Governmental Authority of any material
Environmental Claim with respect to the Project relating to such Acquisition, or
any written notice of any investigation, or any written request for information,
in each case, under any Environmental Law relating to such Project Company or
the Project. None of Seller, the Project Company for such Acquisition or any of
their respective Subsidiaries have given any release or waiver of liability that
would waive or impair any material claim based on the presence of Hazardous
Substances in, on or under any real property relating to the Project for such
Acquisition, against a previous owner of any such real property or against any
Person who may be potentially responsible for the presence of Hazardous
Substances in, on or under any such real property.

 

2.16     Insurance. The Insurance Consultant’s Report defined and described on
Part II of Section C of the Appendix for such Acquisition sets forth a list of
all material insurance maintained by or on behalf the Project Company for such
Acquisition or its Subsidiaries or the applicable Project (the “Insurance
Policies”). All such Insurance Policies are now in full force and effect. All
premiums with respect to such Insurance Policies covering all periods to and
including the date hereof have been paid and, with respect to premiums due and
payable prior to the Closing applicable to such Project, will be so paid. None
of these Insurance Policies have lapsed and, to the Knowledge of Seller, there
are no circumstances that have rendered such insurance unenforceable, void or
voidable. None of Seller, the Project Company for the applicable Acquisition and
the Subsidiaries of such Project Company has received any written notice in the
past 12 months from the insurer under any Insurance Policies disclaiming
coverage, reserving rights with respect to a particular claim or such Insurance
Policy in general or canceling or materially amending any such Insurance Policy.
The assets and properties of the

 

10 

 

 

Project Company for the applicable Acquisition and its Subsidiaries are insured
in amounts no less than as required by applicable Law, applicable Permits or any
Material Contract relating to the Project Company or the Project for such
Acquisition, to which such Person is a party or by which its assets or
properties are bound.

 

2.17     Financial Model. The Financial Model for the Project relating to such
Acquisition has been prepared in good faith based on reasonable assumptions as
to the estimates set forth therein and is consistent in all material respects
with the provisions of the Material Contracts related for such Acquisition.

 

2.18     Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect. The Financial Statements for the Project Company for such Acquisition
have been prepared in accordance with GAAP applied on a consistent basis with
prior periods, are correct and complete in all material respects and present
fairly in accordance with GAAP the assets, liabilities, financial condition and
results of operations of such Project as at their respective dates for the
periods covered by such Financial Statements. Neither the Project Company
relating to such Acquisition nor any of such Project Company’s Subsidiaries has
Indebtedness other than (i) as disclosed in such Financial Statements or
pursuant to the Material Contracts relating to the such Project Company, (ii)
incurred since the date of such Financial Statements and disclosed on Section C
of the Appendix for such Acquisition, (iii) incurred after the date hereof in
accordance with this Agreement, including Section ‎4.1(a), and (iv) interest and
fees accrued on any Indebtedness referred to in clause (i) after the date of
such Financial Statements. Except as set forth in such Financial Statements,
neither the Project Company relating to such Acquisition nor any of such Project
Company’s Subsidiaries has any liabilities that would be required to be
disclosed on a balance sheet prepared in accordance with GAAP, other than any
liabilities incurred in the ordinary course of business since the date of the
most recent balance sheet included in such Financial Statements and any
liabilities contained in the Material Contracts relating to the Project Company
or the Project for such Acquisition, other than liabilities arising under such
Material Contracts from contractual breach. Since the date of the most recent
balance sheet included in such Financial Statements, no Material Adverse Effect
with respect to the Project Company for such Acquisition has occurred.

 

2.19     Personal Property. The Project Company for such Acquisition and its
Subsidiaries have good and valid title to (or a valid leasehold interest in) the
Personal Property currently owned or used by such Persons in the operation of
the Project relating to such Acquisition (other than Personal Property that
individually and in the aggregate are immaterial to such operations), and such
title or leasehold interests are free and clear of Liens other than Permitted
Liens. All Personal Property that is material to the operation of the Project
relating to such Acquisition is in good operating condition and repair, subject
to normal wear and maintenance, and is usable in the ordinary course of
business.

 

2.20     Employees. Neither the Project Company for such Acquisition nor any of
its Subsidiaries has, or has ever had, any employees.

 

2.21     Employee Benefits. Neither the Project Company for such Acquisition nor
any of its Subsidiaries has, or has ever had, any employee benefit plan (as such
term is defined in Section 3(3) of ERISA and/or similar provisions of Japanese
law).

 

11 

 

 

2.22     Labor Matters. Neither the Project Company for such Acquisition nor any
of its Subsidiaries is a party to any collective bargaining agreement with a
labor union or organization or any other Contract with any labor union or other
employee representative of a group of employees.

 

2.23     Intellectual Property. The Project Company for such Acquisition and its
Subsidiaries own, license or can acquire on reasonable terms the Intellectual
Property necessary to operate the Project relating to such Acquisition. To the
Knowledge of Seller, no Intellectual Property required to operate the Project
for such Acquisition infringes upon or otherwise violates any intellectual
property rights of any third party. With respect to the Project for such
Acquisition, there are no unresolved pending or, to the Knowledge of Seller,
threatened actions or claims that allege that the Project Company for such
Acquisition or any of its Subsidiaries has infringed or otherwise violated any
material intellectual property rights of any third party. To the Knowledge of
Seller, no third party is infringing, misappropriating or otherwise violating
rights in any material respect any Intellectual Property of the Project Company
for such Acquisition or any of its Subsidiaries.

 

2.24     Affiliate Transactions. Except as disclosed on Section D of the
Appendix for such Acquisition, there are no transactions, contracts or
liabilities between or among (a) the Project Company for such Acquisition and
any of its Subsidiaries, on the one hand, and (b) Seller, any of its Affiliates
or, to the Knowledge of Seller, any current representative of such Project
Company, any Subsidiary of such Project Company, Seller or any other Affiliate
of Seller, or any member of the immediate family of any such representative, on
the other hand.

 

2.25     Ohorayama Project. Construction of the Ohorayama Project is currently
reasonably expected to reach Final Completion (as defined under that certain
Balance of Plant Contract by and between the Seller and Shimizu Corporation
dated December 8, 2016) by June 30, 2018 and at a construction cost consistent
in all material respects with the construction cost reflected in the Financial
Model and, to the Knowledge of Seller, there are no circumstances or events that
have occurred or are reasonably likely to occur that, individually or in the
aggregate, could reasonably be expected to result in the failure to achieve
either of the foregoing. The aggregate amounts of outstanding Indebtedness of
the applicable HoldCos and Project Company (and any Subsidiary) (in each case,
excluding any Indebtedness owed to any Affiliate thereof) on a consolidated
basis with respect to the Ohorayama Project (x) was, as of January 31, 2018,
¥10,094,035,062 (which is the sum of (i) ¥8,536,753,292 drawn under the
construction loan plus (ii) ¥786,000,000 of reimbursement obligations for
outstanding letters of credit plus (iii) ¥771,281,770 drawn under the
consumption tax facility) and (y) as of the Closing Date, shall not exceed
¥12,232,000,000 (which is the sum of (i) ¥10,446,000,000 (the maximum amount
that can be drawn under the construction loan) plus (ii) ¥786,000,000 of
reimbursement obligations for outstanding letters of credit plus (iii)
¥1,000,000,000 (the maximum amount that can be drawn under the consumption tax
facility).

 

2.26     Otsuki Project. The aggregate amounts of outstanding Indebtedness of
the Project Company, any HoldCos and any Subsidiary of any of the Project
Company (in each case, excluding any Indebtedness owed to any Affiliate thereof)
on a consolidated basis with respect to the Otsuki Project (x) as of the date
hereof is ¥514,860,000 (excluding accrued and unpaid interest) and (y) as of the
Closing Date shall not exceed ¥514,860,000.

 

12 

 

 

2.27     Antisocial Forces. None of Seller nor any employee, director, executive
officer or equivalent person who executes business on behalf of Seller or any
HoldCo for an Acquisition (or any of such HoldCo’s Subsidiaries) constitutes
Antisocial Forces or, themselves or through third parties, is engaged in
Antisocial Activities.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF Purchaser

 

Except as set forth in, or qualified by any matter set forth in, the applicable
Schedules, the Purchaser hereby represents and warrants to Seller with respect
to each Acquisition as set forth in this Article ‎3 as of (a) the date hereof
and (b) as of the Closing Date, in each case, unless otherwise specified in the
representations and warranties below, in which case the representation and
warranty is made as of such date. Whether or not a particular Section of this
Article ‎3 refers to a specific, numbered Schedule for an Acquisition, such
Section shall, to the extent applicable, be subject to the exceptions,
qualifications, and other matters set forth in the Schedules relating to such
Acquisition to the extent that the relevance of such exceptions, qualifications
or other matters is reasonably apparent on the face thereof. Purchaser is making
the representations and warranties set forth in this Article 3 solely on an
Acquisition by Acquisition basis, and the representations and warranties with
respect to any one Acquisition shall not apply to any other Acquisition.

 

3.1       Organization and Status. The Purchaser (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation as set forth in the preamble to this Agreement, (b) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary, and (c) has all requisite power and authority to own or
hold under lease the property it purports to own or hold under lease and to
carry on its business as now being conducted. The Purchaser has made available
to Seller complete and correct copies of the Organization Documents for the
Purchaser.

 

3.2       Power; Authority; Enforceability. The Purchaser has the legal capacity
and power to enter into and perform its obligations under this Agreement and has
been duly authorized, in accordance with its Organization Documents, to enter
into and perform its obligations under this Agreement with respect to such
Acquisition. This Agreement has been duly executed and delivered by the
Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law.

 

3.3       No Violation. The execution, delivery and performance by the Purchaser
of its obligations under this Agreement, including without limitation the
purchase of the Acquired Interests for such Acquisition from Seller, do not, and
will not, (a) violate any Governmental Rule to which the Purchaser is subject or
the Organization Documents of the Purchaser, or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel or require any
notice under

 

13 

 

 

any agreement, contract, lease, license, instrument or other arrangement to
which the Purchaser is a party or by which the Purchaser is bound.

 

3.4       No Litigation. The Purchaser is not a party to and has not received
written notice of any pending or, to the Knowledge of the Purchaser, threatened
litigation, action, suit, proceeding or governmental investigation against the
Purchaser, which, in either case, would reasonably be expected to materially
impair or delay the ability of the Purchaser to perform its obligations under
this Agreement with respect to such Acquisition or which seeks the issuance of
an order restraining, enjoining, altering or materially delaying the
consummation of the transactions contemplated by this Agreement with respect to
such Acquisition.

 

3.5       Consents and Approvals. Except as set forth in Part VII of Section A
of the Appendix relating to such Acquisition, no Consent of any Governmental
Authority or any other Person, is required by or with respect to the Purchaser
in connection with the execution and delivery of this Agreement by the Purchaser
with respect to such Acquisition, or the consummation by the Purchaser of the
transaction contemplated hereby with respect to such Acquisition, except for any
consents which if not obtained would not reasonably be expected to materially
impair or delay the ability of the Purchaser to perform its obligations under
this Agreement with respect to such Acquisition.

 

3.6       Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of the
Purchaser, threatened against the Purchaser. The Purchaser (a) has not had a
receiver, receiver and manager, liquidator, sequestrator, trustee or other
officer with similar powers appointed over all or part of its business or
assets, and to the Knowledge of the Purchaser, no application therefor is
pending or threatened, (b) is not insolvent or presumed to be insolvent under
any applicable Law and is able to pay its debts as and when they fall due,
(c) has not made a general assignment for the benefit of its creditors, and
(d) has not taken any action to approve any of the foregoing.

 

3.7       Compliance with Law. To the Knowledge of the Purchaser, there has been
no actual violation by the Purchaser of or failure of the Purchaser to comply
with any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement applicable to such Acquisition.

 

3.8       Investment Intent. The Purchaser is acquiring the Acquired Interests
for such Acquisition for its own account, for investment and with no view to the
distribution thereof in violation of the Securities Act or the securities laws
of any state of the United States or any other jurisdiction.

 

3.9       Accredited Investor. The Purchaser is an “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3), (7) or (8) of the Securities Act, and
is able to bear the economic risk of losing its entire investment in the
Acquired Interests for such Acquisition.

 

3.10     Broker’s Fee. With respect to such Acquisition, the Purchaser has no
liability or obligation for any fees or commissions payable to any broker,
finder or agent with respect to the transactions contemplated by this Agreement
relating to the Acquisition.

 

14 

 

 

3.11     Antisocial Forces. None of Purchaser nor any employee, director,
executive officer or equivalent person who executes business on behalf of
Purchaser or any Subsidiary Purchaser constitutes Antisocial Forces or,
themselves or through third parties, is engaged in Antisocial Activities.

 

ARTICLE 4
COVENANTS; OTHER OBLIGATIONS

 

4.1       Covenants Between Signing and Closing. The provisions of this Section
‎4.1 shall apply with respect to an Acquisition during the period from the date
hereof to the earlier of the Closing Date of such Acquisition and the
termination of this Agreement with respect to such Acquisition pursuant to
Section ‎‎‎5.5:

 

(a)       Project Specific Pre-Closing Covenants of Seller. Seller shall use
commercially reasonable efforts to conduct the business, operations and affairs
of the Project Company for such Acquisition only in the ordinary and normal
course of business, subject to the following provisions with respect to any
proposed entry into any Material Contract relating to such Acquisition or any
proposed amendment, termination or waiver (in whole or in part) of any Material
Contract relating to such Acquisition (each such proposal, a “Material Contract
Change”):

 

(i)Seller shall give prior written notice to Purchaser of, and shall to the
extent practicable consult in good faith with Purchaser regarding, any Material
Contract Change that would reasonably be expected to materially and adversely
affect such Project or any applicable HoldCo; and

 

(ii)Seller may, but shall not be obligated to, seek by written notice the
approval of the Purchaser to any Material Contract Change. During the twenty
calendar-day period following delivery of any such notice, Seller shall provide
to the Purchaser promptly any information within Seller’s possession regarding
such Material Contract Change as the Purchaser reasonably requests. The
Purchaser shall, by the end of such twenty calendar-day period, notify Seller
whether it approves (acting reasonably) such Material Contract Change. If
Purchaser does not approve such Material Contract Change, Seller may (A) abstain
from proceeding with such Material Contract Change, (B) proceed with such
Material Contract Change (in which case the Purchaser retains its right to
assert a failure of a condition precedent to Closing, if applicable), or (C)
terminate this Agreement with respect to such Project Company. If Purchaser
fails to complete the Closing as a result of a proposed Material Contract
Change, then the Seller must proceed with such Material Contract Change, or
notify the Purchaser and provide the Purchaser with the opportunity to complete
such Closing.

 

15 

 

 

(b)       Access, Information and Documents. Subject to the next sentence,
Seller will give to the Purchaser and to the Purchaser’s counsel, accountants
and other representatives reasonable access during normal business hours to all
material Books and Records of the Project Company and the Project for such
Acquisition (subject to all applicable safety and insurance requirements and any
limitations on Seller’s rights to, or right to provide others with, access) and
will furnish to the Purchaser all such documents and copies of documents and all
information, including operational reports, with respect to the affairs of the
Project Company and the Project for such Acquisition as the Purchaser may
reasonably request. If, by reason of any confidentiality obligations imposed on
Seller by any counterparty to a Contract who deals at arm’s length with Seller,
Seller is unable to comply with the foregoing covenant, Seller and the Purchaser
shall use commercially reasonable efforts to obtain all necessary consents or
waivers required to make the disclosure (which, in the case of the Purchaser,
may include the requirement to enter into a reasonable confidentiality or
non-disclosure agreement). The Purchaser agrees to comply with any
confidentiality obligations which would be applicable to it under any such
Contracts received from Seller hereunder.

 

(c)       Further Assurances. Each of the parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated hereby as soon as practicable.

 

(d)       Tax. Without the prior written consent of Purchaser, none of Seller,
the Project Company for an Acquisition and their respective Subsidiaries shall,
to the extent it may affect such Project Company and its Subsidiaries and/or the
owners of any such entity, make or change any Tax election, change any annual
Tax accounting period, adopt or change any method of Tax accounting, file any
amended Tax Return, settle any Tax claim or assessment, surrender any right to
claim a Tax refund, offset or other reduction in Tax liability.

 

(e)       Distributions. Without the prior written consent of Purchaser, the
HoldCo for each Acquisition shall not make any distributions of cash or assets
to its equity holders.

 

4.2       Other Covenants

 

(a)       Costs, Expenses. Except as may be specified elsewhere in this
Agreement, the Purchaser shall pay all costs and expenses, including legal fees
and the fees of any broker, environmental consultant, insurance consultant,
independent engineer, and title company retained by the Purchaser for its due
diligence and its negotiation, performance of and compliance with this
Agreement. Seller shall pay all costs and expenses (including in connection with
any reports, studies or other documents with respect to an Acquisition listed in
Part II of Section C of the applicable Appendix, unless specifically noted
therein), including legal fees and the fees of any broker of Seller or its
Affiliates, relating to or resulting from the negotiation, performance of and
compliance with this Agreement by Seller.

 

(b)       Public Announcement; Confidentiality. No party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except to the extent
required by law (including any disclosure which, in the

 

16 

 

 

reasonable judgment of the disclosing party, is necessary or appropriate to
comply with Governmental Rules and standards governing disclosures to investors)
or in accordance with the rules, regulations and orders of any stock exchange.
Seller shall not, and shall cause its Affiliates and directors, officers,
employees, agents, consultants advisors and partners not to, disclose any
confidential information in or relating to this Agreement other than (i) to its
Affiliates and its and their directors, officers, employees, agents,
consultants, advisors and partners, provided in each case that such recipient is
bound by reasonable confidentiality obligations, (ii) as required by applicable
law or regulation or (iii) with the prior consent of Purchaser. Seller shall not
use, and shall not enable any third party to use, any confidential information
in or relating to this Agreement that constitutes material non-public
information regarding Purchaser in a manner that is prohibited by the U.S.
securities laws.

 

(c)       Regulatory Approvals. Each party shall use its commercially reasonable
efforts to obtain all required regulatory approvals with respect to each
Acquisition (including the required Governmental Approvals set forth in Part VII
of Section A of the applicable Appendix) as promptly as possible and, in any
event, prior to the Closing Date for such Acquisition. To that end, each of the
parties shall make, or cause to be made, all other filings and submissions, and
submit all other documentation and information that in the reasonable opinion of
the Purchaser is required or advisable, to obtain the regulatory approvals for
each Acquisition, and will use its commercially reasonable efforts to satisfy
all requests for additional information and documentation received under or
pursuant to those filings, submissions and the applicable legislation and any
orders or requests made by any Governmental Authority. Notwithstanding any other
provision of this Agreement, the Purchaser will not be required to (i) propose
or agree to accept any undertaking or condition, enter into any consent
agreement, make any divestiture or accept any operational restriction or other
behavioral remedy with respect to any Acquisition, (ii) take any action that, in
the reasonable judgment of the Purchaser, could be expected to limit the right
of the Purchaser to own or operate all or any portion of the business or assets
of the Project Company for an Acquisition or of the Purchaser or any of its
Affiliates, or to conduct their respective affairs in a manner consistent with
how they each conduct their affairs as of the date of this Agreement, or (iii)
contest or defend any judicial or administrative proceeding brought by any
Governmental Authority seeking to prohibit, prevent, restrict or unwind the
consummation of all or a part of an Acquisition.

 

(d)       Consents. Except in respect of regulatory approvals, which shall be
governed by Section ‎4.2(c), as promptly as possible and, in any event, prior to
the Closing Date, Seller shall use commercially reasonable efforts to (i) make
or cause to be made all filings required by Law to be made by it in order to
consummate each Acquisition; and (ii) seek and obtain all Consents required
pursuant to Part VII of Section A of the Appendix relating to such Acquisition.

 

(e)       Other Obligations of Seller and Purchaser. The parties mutually
covenant as follows:

 

(i)to use all reasonable efforts in good faith to obtain promptly the
satisfaction of the conditions to the Closing for each Acquisition;

 

17 

 

 

(ii)to furnish to the other parties and to the other parties’ counsel all such
information as may be reasonably required in order to effectuate the foregoing
actions, including draft regulatory filings and submissions, provided that such
information may be redacted to render illegible any commercially sensitive
portions thereof, and in such event the parties will meet in good faith to agree
on protective measures to allow disclosure of such redacted information to
counsel in a manner that affords the maximum protection to such commercially
sensitive information as is reasonable in the circumstances; and

 

(iii)to advise the other parties promptly if any party determines that any
condition precedent to its obligations hereunder will not be satisfied in a
timely manner.

 

(f)       Allocation of Partnership Income and Loss. With respect to the income
or loss of the Project Company for an Acquisition for the fiscal year in which
the Closing occurs, the Purchaser shall cause such Project Company to allocate
income or loss of such Project Company with respect to the Acquired Interests
for such Acquisition for the period up to and including the Closing Date to the
Seller, and to allocate income or loss of such Project Company with respect to
such Acquired Interests for the period after the Closing Date to Purchaser.

 

4.3       Tax Covenants.

 

(a)       Seller shall prepare or cause to be prepared and file or cause to be
filed (i) all Tax Returns for each HoldCo and its Subsidiaries that do not
include any Post-Closing Tax Period and (ii) all Tax Returns that the such
HoldCo and its Subsidiaries file jointly with the Seller or any of its
Affiliates. Seller shall permit Purchaser to review, comment and consent on each
such Tax Return prior to filing it and shall reasonably and in good faith
consider such revisions to such Tax Returns as are requested by Purchaser. To
the extent that any Taxes shown as due and payable on any such Tax Return were
not included in the calculation of the Purchase Price, such Taxes shall be paid
by Seller.

 

(b)       Except as set forth in Section 4.03(c), Buyer shall prepare or cause
to be prepared and file or cause to be filed all Tax Returns for each HoldCo and
its Subsidiaries. Purchaser shall permit Seller to review and comment on each
such Tax Return that relates to a Pre-Closing Tax Period prior to filing it, to
the extent that such Tax Return could result in a Tax liability for which Seller
would be responsible under this Agreement, and Purchaser shall reasonably and in
good faith consider such revisions to such Tax Returns as are requested by
Seller. Any Covered Taxes for any Tax Period with respect to which such Tax
Returns were filed shall be promptly paid to Buyer or, at Buyer’s request, to
the applicable Governmental Authority, to the extent not included in the
calculation of the Purchase Price.

 

(c)       For purposes of the determination of Covered Tax in respect of a
Straddle Tax Period, (i) in the case of any Taxes other than gross receipts,
sales or use Taxes and Taxes based upon or related to income, the definition of
Covered Tax shall be deemed to include the amount of such Tax for the entire Tax
period multiplied by a fraction the numerator of which is

 

18 

 

 

the number of days in the Tax period ending on and including the Closing Date
and the denominator of which is the number of days in the entire Tax period, and
(ii) in the case of any Tax based upon or related to income and any gross
receipts, sales or use Tax, the definition of Covered Tax shall be deemed to
include the amount that would be payable if the relevant Tax period ended on and
included the Closing Date.

 

(d)       All transfer (including real property transfer), stamp, issuance,
sales, use, filing, recording, documentary, value added, ad valorem or similar
taxes or governmental fees or assessments (collectively, and including any
penalties and interest, “Transfer Taxes”) incurred in connection with an
Acquisition contemplated by this Agreement shall be borne in equal parts by
Purchaser and Seller. The party that is required by applicable Law to file any
Tax Return with respect to Transfer Taxes shall do so, and the other party shall
reasonably cooperate with respect thereto. If either party may file any such
required Tax Return, Seller shall file the Tax Return and Purchaser agrees to
reasonably cooperate with Seller with respect thereto.

 

4.4       Scope of Covenants. The covenants and agreements contained in this
Article 4 shall apply on an Acquisition by Acquisition bases, and any breach of
any covenant or agreement with respect to any one Acquisition shall not in and
of itself constitute a breach of such covenant or agreement with respect to any
other Acquisition.

 

ARTICLE 5
CONDITIONS TO CLOSING; TERMINATION

 

5.1       Conditions Precedent to Each Party’s Obligations to Close. The
obligations of the parties to proceed with a Closing with respect to an
Acquisition under this Agreement are subject to the fulfillment prior to or at
such Closing of the following conditions (any one or more of which may be waived
in whole or in part by all parties in their sole discretion):

 

(a)       No Violations. The consummation of such Acquisition shall not violate
any applicable Governmental Rule.

 

(b)       No Adverse Proceeding. No order of any court or administrative agency
shall be in effect which restrains or prohibits such Acquisition, and there
shall not have been threatened, nor shall there be pending, any action or
proceeding by or before any court or Governmental Authority challenging such
Acquisition or seeking monetary relief by reason of the consummation of such
Acquisition.

 

(c)       No Termination. The obligations under this Agreement with respect to
such Acquisition shall not have been terminated pursuant to Section ‎5.4.

 

(d)       Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth on Section A-3 of the Appendix relating
to such Acquisition shall have been satisfied (any one or more of which may be
waived in whole or in part by all parties in their sole discretion).

 

5.2       Conditions Precedent to the Obligations of Purchaser to Close. The
obligations of the Purchaser to proceed with a Closing with respect to an
Acquisition under this Agreement are

 

19 

 

 

subject to the fulfillment prior to or at such Closing of the following
conditions (any one or more of which may be waived in whole or in part by the
Purchaser in its sole discretion):

 

(a)       Representations and Warranties. The representations and warranties of
Seller set forth in Sections ‎2.1 to ‎2.7 (inclusive) and ‎2.11 with respect to
such Acquisition shall be true and correct as of the Closing Date as if made at
and as of such date. All other representations and warranties of Seller set
forth in Article 2 with respect to such Acquisition shall be true and correct at
and as of such Closing Date as if made at and as of such date (other than any
representations or warranties that are qualified by materiality, including by
reference to Material Adverse Effect with respect to such Acquisition, which
shall be true in all respects) as though such representations and warranties
were made on and as of such Closing Date, except to the extent that (i) such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date and (ii) the failure of such representations and
warranties to be true and correct, taken in the aggregate, would not have a
Material Adverse Effect with respect to such Acquisition.

 

(b)       Performance and Compliance. Seller shall have performed, in all
material respects, all of the covenants and complied with all of the provisions
required by this Agreement to be performed or complied with by it with respect
to such Acquisition on or before such Closing.

 

(c)       Consents. All necessary Consents relating to such Acquisition shall
have been obtained, including those set forth in Part VII of Section A of the
Appendix relating to such Acquisition.

 

(d)       Certificate of Seller. The Purchaser shall have received a certificate
of Seller dated the date of such Closing confirming the matters set forth in
Sections ‎5.2(a) and ‎(b) with respect to such Acquisition in a form reasonably
acceptable to the Purchaser.

 

(e)       Good Standing Certificate. The Purchaser shall have received a good
standing certificate of Seller and the Project Company relating to such
Acquisition, in each case issued by the secretary of state or equivalent local
Governmental Authority of the state or local jurisdiction of its formation;
provided that in the case of any entities formed under the laws of Japan,
documents which are customary delivered for Japanese entities which evidence the
equivalent shall be delivered in lieu of a good standing certificate.

 

(f)       Satisfactory Instruments. All instruments and documents reasonably
required on the part of Seller to effectuate and consummate such Acquisition
shall be delivered to the Purchaser and shall be in form and substance
reasonably satisfactory to the Purchaser.

 

(g)       Material Contracts. Absence of any amendment to, entry into,
termination or waiver (in whole or in part) of any applicable Material Contract
relating to such Acquisition, except any such amendment, termination or waiver
that has been approved by the Purchaser that would reasonably be expected to
materially and adversely affect the Project or any applicable HoldCo.

 

(h)       Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Part IV of Section A of the Appendix
relating to such

 

20 

 

 

Acquisition shall have been satisfied or waived in whole or in part by Purchaser
in Purchaser’s sole discretion.

 

5.3       Conditions Precedent to the Obligations of Seller to Close. The
obligations of Seller to proceed with a Closing with respect to an Acquisition
under this Agreement are subject to the fulfillment prior to or at such Closing
of the following conditions (any one or more of which may be waived in whole or
in part by Seller in its sole discretion):

 

(a)       Purchase Price. The Purchaser shall have transferred in immediately
available funds the Purchase Price for such Acquisition pursuant to, in
accordance with and into the account or accounts designated in, Part I of
Section A of the Appendix relating to such Acquisition.

 

(b)       Representations and Warranties. The representations and warranties set
forth in Article ‎3 with respect to such Acquisition shall be true and correct
at and as of such Closing Date as if made at and as of such date (other than any
representations or warranties that are made as of a specific date, which shall
be true and correct as of such date).

 

(c)       Performance and Compliance. The Purchaser shall have performed, in all
material respects, all of the covenants and complied with all the provisions
required by this Agreement to be performed or complied with by it with respect
to such Acquisition on or before such Closing.

 

(d)       Certificate of Purchaser. Seller shall have received a certificate of
the Purchaser dated the date of such Closing confirming the matters set forth in
Sections ‎5.3(b) and ‎(c) relating to such Acquisition in a form reasonably
acceptable to Seller.

 

(e)       Satisfactory Instruments. All instruments and documents required on
the part of the Purchaser to effectuate and consummate such Acquisition shall be
delivered to Seller and shall be in form and substance reasonably satisfactory
to Seller.

 

(f)       Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Section A-5 of the Appendix relating
to such Acquisition shall have been satisfied or waived in whole or in part by
Seller in Seller’s sole discretion.

 

21 

 

 

5.4       Scope of Conditions. The conditions set forth in Sections 5.1, 5.2 and
5.3 shall be applied on an Acquisition by Acquisition basis, and the
satisfaction, failure or waiver of any condition relating to an Acquisition
shall not in and of itself constitute the satisfaction, failure or waiver of any
condition relating to any other Acquisitions.

 

5.5       Termination. The following termination provisions shall be applicable
to the Acquisitions prior to the Closing and shall apply to all of the
Acquisitions such that a termination of the obligations of the parties under
this Agreement with respect to an Acquisition shall terminate such obligations
of the parties with respect to each other Acquisition:

 

(a)       By the Parties. The obligations of the parties under this Agreement
with respect to an Acquisition may be terminated at any time prior to the
Closing for such Acquisition by mutual written consent of Purchaser and Seller.

 

(b)       By Either Party. The obligations of the parties under this Agreement
with respect to an Acquisition may be terminated at any time prior to the
Closing for such Acquisition by either Seller or the Purchaser, if (i) a
Government Approval required to be obtained as set forth on Part VII of Section
A of the Appendix for such Acquisition shall have been denied and all appeals of
such denial have been taken and have been unsuccessful, (ii) one or more courts
of competent jurisdiction in the United States, or any state or any other
applicable jurisdiction has issued an order permanently restraining, enjoining,
or otherwise prohibiting the Closing of such Acquisition, and such order has
become final and non-appealable, or (iii) the Closing of such Acquisition has
not occurred by the Outside Closing Date for such Acquisition, but if such
failure to close by such Outside Closing Date is due to any breach of this
Agreement relating to such Acquisition by any party, such party shall not have
any right to terminate this Agreement with respect to such Acquisition pursuant
to this clause (iii).

 

(c)       Other Termination Rights. The obligations of the parties under this
Agreement with respect to an Acquisition may be terminated at any time prior to
the Closing of such Acquisition by the applicable party if and to the extent
permitted in Part V of Section A of the Appendix for such Acquisition.

 

(d)       Termination Procedure. In the event of termination of the obligations
of the parties under this Agreement with respect to an Acquisition by any or all
parties pursuant to this Section ‎‎‎5.5, written notice thereof will forthwith
be given by the terminating party to the other parties and the obligations of
the parties under this Agreement with respect to such Acquisition will terminate
and the Closing for such Acquisition without further action by any party. If the
obligations of the parties under this Agreement with respect to an Acquisition
are terminated as permitted by this Section ‎‎‎5.5, such termination shall be
without liability of any party (or any stockholder, shareholder, director,
officer, employee, agent, consultant or representative of such party) to the
other parties to this Agreement with respect to such Acquisition; provided that
(i) the foregoing will not relieve any party for any liability for willful and
intentional material breaches of its obligations hereunder occurring prior to
such termination and (ii) except as specifically set forth herein, nothing in
this Agreement shall derogate from the provisions of the Purchase Rights
Agreements, which agreements shall remain in full force and effect after any
termination of this Agreement.

 

22 

 

 

5.6       Closing Notice. Upon the satisfaction of the conditions set forth in
Sections ‎5.1 and ‎5.2 with respect to any Acquisition, Seller shall deliver a
notice to Purchaser scheduling the date of the Closing for such Acquisition (a
“Closing Notice”), which shall be at least ten (10) Business Days after the date
of delivery of the Closing Notice.

 

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT

 

6.1       Indemnification.

 

(a)       By Seller. Subject to Part VI of Section A of the applicable Appendix
and the limitations set forth in this Article ‎6 and Section ‎7.14, from and
after the Closing of an Acquisition, Seller agrees to indemnify and hold
harmless the Purchaser and its Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Purchaser
Indemnified Party”) from and against any and all Losses that any Purchaser
Indemnified Party incurs with respect to such Acquisition by reason of or in
connection with any of the following circumstances:

 

(i)any breach by Seller of any representation or warranty made by it in Article
‎2 with respect to such Acquisition (solely with respect to the Acquisition of
the Otsuki Project, subject to any applicable Updated Disclosure Schedules
delivered pursuant to Appendix C that are deemed to cure a breach of any
representation or warranty in accordance with the last sentence of the section
entitled “Updating of Disclosure Schedules” in Part VII in Section A of Appendix
C) or any breach or violation of any covenant, agreement or obligation of Seller
contained herein relating to such Acquisition;

 

(ii)Covered Taxes; and

 

(iii)as set forth in Part VI of Section A of the Appendix for such Acquisition.

 

(b)       By Purchaser. Subject to Part VI of Section A of the applicable
Appendix and the limitations set forth in this Article ‎6 and Section ‎7.14,
from and after the Closing of an Acquisition, the Purchaser agrees to indemnify
and hold harmless Seller and Seller’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Seller Indemnified
Party”) from and against any and all Losses that any Seller Indemnified Party
incurs with respect to such Acquisition by reason of or in connection with any
of the following circumstances:

 

(i)any breach by the Purchaser of any representation or warranty made by it in
Article ‎3 with respect to such Acquisition or any breach or violation of any
covenant, agreement or obligation of the Purchaser contained herein relating to
such Acquisition; and

 

23 

 

 

(ii)as set forth in Part VI of Section A of the applicable Appendix for such
Acquisition.

 

6.2       Limitations on Seller’s or Purchaser’s Indemnification.

 

(a)       Minimum Limit on Claims. A party required to provide indemnification
under this Article ‎6 (an “Indemnifying Party”) with respect to an Acquisition
shall not be liable under this Article ‎6 to an Indemnified Party for any Claim
for breach of any representation or warranty with respect to such Acquisition
unless and until the aggregate amount of all Claims with respect to such
Acquisition for which it would, in the absence of this provision, be liable
exceeds the Basket Amount for such Acquisition, and in such event the
Indemnified Party will be liable for the amount of all Claims with respect to
such Acquisition, including the applicable Basket Amount; provided that the
foregoing limitation shall not apply in the case of actual fraud or willful
misrepresentation by the Indemnifying Party with respect to such Acquisition or,
for the avoidance of doubt, to Covered Taxes.

 

(b)       Maximum Limit on Claims.

 

(i)Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement with
respect to an Acquisition is limited to Seller’s Maximum Liability set forth in
Part VI of Section A of the applicable Appendix for such Acquisition; provided
that the Seller’s Maximum Liability will not apply to any Claim based on
(A) actual fraud or willful misrepresentation with respect to such Acquisition,
(B) any breach of the representations and warranties set forth in Sections ‎2.1,
‎2.2, ‎2.3, ‎2.5, ‎2.6, ‎2.9, ‎2.11 and ‎2.18 (solely with respect to the
Indebtedness of the Project Company relating to such Acquisition) or (C) for the
avoidance of doubt, Covered Taxes.

 

(ii)Limitation on Purchaser’s Liability. The Purchaser’s maximum aggregate
liability for Claims for breaches of representations and warranties under this
Agreement with respect to an Acquisition is limited to the Purchaser’s Maximum
Liability set forth in Part VI of Section A of the Appendix for such
Acquisition; provided that the Purchaser’s Maximum Liability will not apply to
any Claim based on (A) actual fraud or willful misrepresentation with respect to
such Acquisition or (B) any breach of the representations and warranties set
forth in Sections ‎3.1, ‎3.2, ‎3.3, ‎3.5 and ‎‎‎3.10 with respect to such
Acquisition.

 

(c)       Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section ‎6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part
VI of Section A of the Appendix relating to the applicable Acquisition.

 

24 

 

 

6.3       Reimbursements; Refunds.

 

(a)       Right of Reimbursement. Subject to Part VI of Section A of the
applicable Appendix, the amount of Losses payable under Section ‎6.1 by an
Indemnifying Party shall be net of any amounts recovered by the Indemnified
Party under applicable insurance policies or from any other Person responsible
therefor. If the Indemnified Party receives any amounts under applicable
insurance policies, or from any other Person responsible for any Losses
subsequent to an indemnification payment by the Indemnifying Party and such
amounts would result in a duplicative recovery, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.

 

(b)       Other Refund Obligations. In addition to the obligations set forth in
Section ‎6.3(a), the applicable Indemnified Party shall be obligated to
reimburse or refund to the Indemnifying Party for payments made by it to such
Indemnified Party under this Article ‎6 with respect to an Acquisition as set
forth in Part VI of Section A of the Appendix for such Acquisition.

 

6.4       Mitigation; Treatment of Indemnification.

 

(a)       The Indemnified Party shall use commercially reasonable efforts to
mitigate all Losses relating to a Claim for which indemnification is sought
under this Article ‎6.

 

(b)       All indemnification payments under this Article ‎6 with respect to an
Acquisition shall be deemed adjustments to the Purchase Price for such
Acquisition.

 

6.5       Exclusive Remedy. Seller and Purchaser acknowledge and agree that,
upon the occurrence of a Closing for an Acquisition, and excluding liability for
actual fraud or willful misrepresentation, the foregoing indemnification
provisions of this Article ‎6 and the provisions of Section ‎7.15 shall be the
sole and exclusive remedy of Seller and Purchaser with respect to any applicable
misrepresentation, breach of warranty, covenant or other agreement (other than
any Purchase Price Adjustment set forth in Part I of Section A of the Appendix
for such Acquisition) or other claim arising out of such Acquisition and/or the
applicable provisions of this Agreement. Without limiting the generality of the
foregoing, effective as of a Closing for an Acquisition each of the Purchaser
and Seller covenants to the other party that in respect of any matters under or
contemplated in this Agreement, it will not make any Claim whatsoever against
any Affiliate of the other party or the directors, officers, managers,
shareholders, member, controlling persons, employees and agents of any of the
foregoing, in each case in their capacities as such, with respect to such
Acquisition and its rights in respect of any such Claim for breach of any
provision of this Agreement with respect to such Acquisition are limited solely
to such rights as it may have against Seller or Purchaser, as the case may be,
under this Agreement with respect to such Acquisition.

 

25 

 

 

ARTICLE 7
MISCELLANEOUS

 

7.1       Entire Agreement. This Agreement and the Exhibits, Schedules and
Appendices hereto, each of which is hereby incorporated herein, set forth all of
the promises, covenants, agreements, conditions, undertakings, representations
and warranties between the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written.

 

7.2       Notices. All notices, requests, demands and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail (“email”) transmission and shall be deemed to have been duly given if
personally delivered, telefaxed (with confirmation of transmission), e-mailed
(so long as confirmation of receipt is requested and received) or, if mailed,
when mailed by first-class (for United States post only), certified or
registered mail, postage prepaid, or by any international or national overnight
delivery service, to the other party at the addresses as set forth in Part VII
of Section A (or at such other address as shall be given in writing by any party
to the other). All such notices, requests, demands and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5 p.m. in the place of receipt and such day is a Business Day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding Business Day
in the place of receipt.

 

7.3       Successors and Assigns.

 

(a)       No party shall assign this Agreement or any of its rights or
obligations herein without the prior written consent of the other parties, in
their sole discretion, except as provided herein and except that any party may
assign this Agreement or any of its rights or obligations herein to an Affiliate
of such party but the assigning party shall continue to be liable for all of its
obligations hereunder following any such assignment. Subject to the foregoing,
this Agreement, and all rights and powers granted hereby, will bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

(b)       Notwithstanding Section ‎7.3(a), each of Seller and Purchaser may
assign its rights and obligations under this Agreement with respect to an
Acquisition without the consent of the other parties as specified in Part VII of
Section A of the Appendix relating to such Acquisition.

 

7.4       Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a)       EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)       Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or the alleged breach hereof, or in any way relating
to the subject matter of this Agreement or the relationship between the parties
created by this Agreement (hereafter, a “Dispute”), except for

 

26 

 

 

any claims for specific performance as set forth in Section ‎7.15, shall be
finally resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) under the AAA Commercial Arbitration Rules, including the
Procedures for Large, Complex Commercial Disputes (the “Rules”) then in force to
the extent such Rules are not inconsistent with the provisions of this
Agreement. The party or parties commencing arbitration shall deliver to the
other party or parties a written notice of intent to arbitrate (a “Demand”) in
accordance with Rule R-4. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq.

 

(i)Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators, (the “Arbitrators”). The party or parties
initiating the arbitration shall appoint an arbitrator in its or their Demand;
the responding party or parties shall appoint an arbitrator in its or their
answering statement, which is due thirty (30) days after receipt of the Demand.
If any party fails or refuses to timely nominate an arbitrator within the time
permitted, such arbitrator shall be appointed by the AAA from individuals with
significant experience in renewable energy projects from its Large, Complex
Commercial Case Panel. Within thirty (30) days of the appointment of the second
arbitrator, the two party-appointed arbitrators shall appoint the third
arbitrator, who shall act as the chair of the arbitration panel. If the two
party-appointed arbitrators fail or refuse to appoint the third arbitrator
within such thirty (30)-day period, the third arbitrator shall be appointed by
the AAA from individuals with significant experience in renewable energy
projects from its Large, Complex Commercial Case Panel in accordance with Rule
R-12. The Arbitrators, acting by majority vote, shall resolve all Disputes.

 

(ii)Confidentiality. To the fullest extent permitted by law, the arbitration
proceedings and award shall be maintained in confidence by the parties.

 

(iii)Place of Arbitration. The place of arbitration shall be New York, New York.
Any action in connection therewith shall be brought in the United States
District Court for the Southern District of New York or, if that court does not
have jurisdiction, any New York state court in New York County. Each party
consents to the exclusive jurisdiction of such courts in any such suit, action
or proceeding, and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VII of
Section A.

 

27 

 

 

(iv)Conduct of the Arbitration. The arbitration shall be conducted in accordance
with the Rules and in a manner that effectuates the parties’ intent that
Disputes be resolved expeditiously and with minimal expense. The Arbitrators
shall endeavor to commence the arbitration hearing within one hundred and eighty
(180) days of the third arbitrator’s appointment.

 

(v)Interim Relief. Any party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Any party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).

 

(vi)Discovery. The Arbitrators, upon a showing of good cause, may require and
facilitate such limited discovery as it shall determine is appropriate in the
circumstances, taking into account the needs of the parties, the burden on the
parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.

 

(vii)Arbitration Award. The Arbitrators shall endeavor to issue a reasoned,
written award within thirty (30) days of the conclusion of the arbitration
hearing. The Arbitrators shall have the authority to assess some or all of the
costs and expenses of the arbitration proceeding (including the Arbitrators’
fees and expenses) against any party. The Arbitrators shall also have the
authority to award attorneys’ fees and expenses to the prevailing party or
parties. In assessing the costs and expenses of the arbitration and/or awarding
attorneys’ fee and expenses, the Arbitrators shall consider the relative extent
to which each party has prevailed on the disputed issues and the relative
importance of those issues. The limitations of Section ‎7.14 shall apply to any
award by the Arbitrators.

 

7.5       Headings; Construction; and Interpretation. The headings preceding the
text of the sections and subsections hereof are inserted solely for convenience
of reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Exhibit B shall apply to this
Agreement. The parties agree that any rule of law or any legal decision that
would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

28 

 

 

7.6       Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

7.7       Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

 

7.8       No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchaser and Seller, and neither Purchaser nor Seller
intends hereby to create any rights in favor of any other Person as a third
party beneficiary of this Agreement or otherwise.

 

7.9       Governing Law. This Agreement as it relates to an Acquisition shall be
governed by and construed in accordance with the laws of the jurisdiction
specified in Part VII of Section A of the Appendix for such Acquisition.

 

7.10     Schedules. References to a Schedule relating to an Acquisition shall
include any disclosure expressly set forth on the face of any other Schedule
relating to such Acquisition even if not specifically cross-referenced to such
other Schedule to the extent that the relevance of such matter is reasonably
apparent on the face thereof. The fact that any item of information is contained
in a disclosure schedule shall not be construed as an admission of liability
under any Governmental Rule, or to mean that such information is material. Such
information shall not be used as the basis for interpreting the term “material”,
“materially” or any similar qualification in this Agreement.

 

7.11     Limitation of Representations and Warranties. The Purchaser
acknowledges that except as expressly provided in Article 2 of this Agreement
with respect to an Acquisition, Seller has not made, and Seller hereby expressly
disclaims and negates, and the Purchaser hereby expressly waives, any other
representation or warranty, express, implied, at Law or otherwise relating to
the Acquired Interests, Seller or Seller’s Affiliates, the Project Companies,
the Projects or this Agreement.

 

7.12     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. A facsimile or electronically
imaged version of this Agreement may be executed by one or more parties hereto
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or “PDF” electronic mail pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

29 

 

 

7.13     Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

7.14     Limit on Damages. Each party hereto acknowledges and agrees that
neither party shall be liable to the other party for any punitive damages
(except to the extent paid to a third party in respect of a Third Party Claim)
or damages that were not reasonably foreseeable.

 

7.15     Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other remedy to which they are entitled at law
or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

30 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.

 

PATTERN ENERGY GROUP INC.

 

/s/ Dyann Blaine

By: Dyann Blaine
Its: Vice President

 

 

 

 

 

 

 



[Signature Page to Purchase and Sale Agreement]



 

 

 

 

GREEN POWER INVESTMENT CORPORATION

 

/s/ Mitsuru Sakaki

By: Mitsuru Sakaki
Its: President

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Purchase and Sale Agreement]

 

 

 

 

 

 

 

EXHIBIT A: GENERAL DEFINITIONS
(as applicable and to the extent used in the final Agreement)

 

“AAA” shall have the meaning set forth in Section ‎7.4(b).

 

“Acquisition” shall have the meaning set forth in Section ‎1.1.

 

“Acquired Interests” means, with respect to an Acquisition, the Acquired
Interests defined and described in Part I of Section B of the Appendix for such
Acquisition.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchaser and its Subsidiaries shall not be
deemed to be Affiliates of Seller and (b) Seller and its Affiliates (other than
Purchaser and its Subsidiaries) shall not be deemed to be Affiliates of the
Purchaser.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Antisocial Activities” means, collectively, (i) making violent demands; (ii)
making wrongful demands beyond legal liability; (iii) engaging in threatening or
violent behavior in relation to transactions; (iv) damaging the trust of parties
to a transaction or obstructing business by spreading rumors or using fraudulent
means or force; and (v) any other actions equivalent to items (i) through (iv).

 

“Antisocial Forces” means entities or persons that are (i) gangster crime groups
(“bouryokudan” as defined under Article 2(ii) of the Act on Prevention of Unjust
Acts by Organized Crime Group Members (Act No. 77 of 1991, including subsequent
revisions; hereinafter, the “Act on Prevention of Unjust Acts by Organized Crime
Group Members”)); (ii) members of gangster crime groups (“bouryokudan in” as
defined under Article 2(vi) of the Act on Prevention of Unjust Acts by Organized
Crime Group Member; hereinafter the same) or former gangster crime groups
members for whom fewer than five years having passed since separation; (iii)
associate members of gangster crime groups; (iv) companies affiliated with
gangster crime groups; (v) extortionist (soukaiya) racketeer groups; (vi) groups
conducting criminal activities under the pretext of social campaigns; (vii)
crime groups specialized in intellectual crimes; (viii) other entities
equivalent to items (i) through (vii); (ix) companies whose management is
influenced by a person to which any of items (i) through (viii) apply
(hereinafter, “Gang Members”); (x) companies whose management materially
involves Gang Members; (xi) persons who wrongfully engage Gang Members for the
purpose of gaining unjust profit for themselves, their company or a third party
or for the purpose of harming a third party; (xii) persons who provide funds or
assistance to or are otherwise involved with Gang Members; and (xiii) companies
whose directors or other persons materially involved in their management have
socially unacceptable relationships with Gang Members.

 

“Arbitrators” shall have the meaning set forth in Section ‎7.4(b).

 

 EX A - 1

 

 

“Basket Amount” shall have the meaning set forth in Part VI of Section A of the
applicable Appendix.

 

“Books and Records” means books, Tax Returns, contracts, commitments, and
records of a Person.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York or Tokyo, Japan.

 

“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section ‎6.1.

 

“Closing” shall have the meaning set forth in Section ‎1.4.

 

“Closing Date” shall mean the date the Closing occurs.

 

“Closing Notice” shall have the meaning set forth in Section ‎5.6.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including
any Governmental Authority.

 

“Contract” means any agreement, lease, license, obligation, plan, arrangement,
purchase order, commitment, evidence of indebtedness, mortgage, indenture,
security agreement or other contract (whether written or oral) entered into by a
Person or by which a Person or any of its assets are bound.

 

“Covered Tax” means any (a) Tax of HoldCo and its Subsidiaries related to a
Pre-Closing Tax Period and (b) liability for the payment of any amount of Tax as
a result of being or having been before the Closing a member of an affiliated,
consolidated, combined or unitary group, or a party to any agreement or
arrangement, as a result of which liability of HoldCo or any of its Subsidiaries
is determined or taken into account with reference to the activities of any
other Person.

 

“Demand” shall have the meaning set forth in Section ‎7.4(b).

 

“Dispute” shall have the meaning set forth in Section ‎7.4(b).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Environmental Claim” means any suit, action, demand, directive, claim, Lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each case
(a) alleging any liability under or violation of or noncompliance with any
applicable Environmental Law, (b) with respect to the release of or exposure to
Hazardous Substances, or (c) with respect to noise pollution or visual impacts,
including shadow flicker.

 

 EX A - 2

 

 

“Environmental Law” means any Law pertaining to the environment, natural
resources, human health and safety in connection with exposure to Hazardous
Substances, and physical and biological natural resources, including but not
limited to the Soil Contamination Countermeasures Act of Japan (Act No. 53 of
May 29, 2002) and Waste Management and Public Cleansing Act (Law No. 137 of
1970).

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“Financial Model” means the financial model for the applicable Project.

 

“Financial Statements” means, with respect to the applicable Project, the annual
unaudited consolidated statement of operations of such Project for the year
ended December 31, 2017 and the related balance sheet as at December 31, 2017,
prepared in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles used by the applicable
Project Company to prepare the Financial Statements, consistently applied
throughout the specified period.

 

“Governmental Authority” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) having jurisdiction over the matter or Person in question,
including the Ministry of Economy, Trade and Industry of Japan and the Bank of
Japan.

 

“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
protocol, operating guide, injunction or writ issued by any Governmental
Authority.

 

“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are defined, regulated, listed or prohibited under Environmental
Law, including without limitation, (i) asbestos or asbestos containing
materials, radioactive materials, lead, and polychlorinated biphenyls, any
petroleum or petroleum product, solid waste, mold, mycotoxin, urea formaldehyde
foam insulation and radon gas; (ii) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be, ignitable, corrosive, radioactive, dangerous, toxic,
explosive, infectious, radioactive, mutagenic or otherwise hazardous; (iii) any
pollutant, contaminant, waste, chemical, deleterious substances or other
material or substance (whether solid, liquid or gas) that is defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,” or a
word, term, or phrase of similar meaning or regulatory effect under any
Environmental Law.

 

“HoldCo” means, with respect to the applicable Project, the entities set forth
on Part I of Section B of the Appendix applicable to such Project; provided that
if no HoldCo is specified, for purposes of this Agreement the applicable Project
Company shall be deemed to be the HoldCo for such Project.

 

 EX A - 3

 

 

“Indebtedness” means all obligations of a Person (a) for borrowed money
(including principal, accrued and unpaid interest, fees due, and any other
amounts due), whether or not contingent, (b) evidenced by notes, bonds,
debentures, mortgages or similar instruments or debt securities, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business and not past
due), including all seller notes and “earn out” payments, (d) under capital
leases, (e) secured by a Lien on the assets of such Person, whether or not such
obligation has been assumed by such Person, (f) with respect to reimbursement
obligations for letters of credit, performance bonds and other similar
instruments (whether or not drawn), (g) under any interest rate, currency or
other hedging agreement (including collars) or commitment therefor, (h) to repay
deposits or other amounts advanced by and owing to third parties, (i) under
conditional sale or other title retention agreements relating to property
purchased by such Person, (j) in the nature of guaranties of the obligations
described in clauses (a) through (i) above of any other Person or as to which
such Person has an obligation substantially the economic equivalent of a
guaranty, or (k) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.

 

“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.

 

“Indemnifying Party” shall have the meaning set forth in Section ‎6.2(a).

 

“Intellectual Property” means all intellectual property rights, including,
without limitation, (a) patents, patent applications, patent disclosures and
inventions, (b) Internet domain names, trademarks, trade names, service marks,
trade dress, trade names, logos and corporate names and registration and
applications for registration of any item listed in clause (b), together with
all of the goodwill associated therewith, (c) copyrights (registered or
unregistered), works of authorship and copyrightable works, and registrations
and applications for registration of any item in this clause (c), (d) computer
software (whether in source code, object code or other form), data, databases
and any documentation related to any item listed in this clause, (e) trade
secrets and other confidential information (including confidential and
proprietary know how, ideas, formulas, compositions, recipes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
manufacturing and production processes, procedures and techniques, research and
development information, drawings, blueprints, specifications, designs, plans,
proposals, technical data, financial and marketing plans and customer and
supplier lists and information), (f) all rights of privacy and publicity, (g)
other intellectual property rights and (h) copies and tangible embodiments
thereof (in whatever form or medium).

 

“Kanagi Project” means the solar project located in the Shimane Prefecture of
Japan, as more fully described on Part II of Section B of the Appendix
applicable to such project.

 

“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VII of Section A of the applicable Appendix, which
shall include at a minimum (i) the senior developer responsible for each
Project, (ii) the construction manager responsible for each Project, (iii) the
transaction counsel responsible for the financing of each Project and (iv) the
finance manager responsible for the financing of each Project and (b) with
respect to the Purchaser, the actual knowledge of the persons identified in Part
VII of Section A of the applicable Appendix.

 

 EX A - 4

 

 

“Laws” means all common law, laws, by-laws, statutes, treaties, rules, Orders,
rulings, decisions, judgments, injunctions, awards, decrees, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action having the effect of law of any
Governmental Authority.

 

“Lease” means a lease, ground lease, sublease, license, concession, easement,
right of way, encroachment agreement, municipal right of way agreements, and
road user agreements or other written agreement, including any option relating
thereto, in each case, governing real property, to which the Project Company for
an Acquisition or any of its Subsidiaries is a party.

 

“Lien” on any asset means any mortgage, deed of trust, lien, hypothec, pledge,
charge, security interest, restrictive covenant, right of first refusal, right
of first offer, easement or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or character including all interest and other amounts
payable to third parties, all liabilities on account of Taxes and all reasonable
legal fees and expenses and other expenses reasonably incurred in connection
with investigating or defending any claims or actions, whether or not resulting
in any liability.

 

“Material Adverse Effect” means, with respect to an Acquisition, any
circumstance, matter, condition, development, change, event, occurrence, state
of affairs, or effect that, individually or in the aggregate, is or would
reasonably be expected to have a material adverse effect on (a) the business,
results of operations, assets or liabilities, financial condition or properties
of any the Project Company for such Acquisition or its Subsidiaries, taken as a
whole, or (b) the ability of Seller to consummate the transactions contemplated
by this Agreement with respect to such Acquisition or otherwise perform any of
its obligations under this Agreement with respect to such Acquisition; provided,
however, none of the following shall be deemed (either alone or in combination)
to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect:

 

(a)       any change in general economic, political or business conditions;

 

(b)       changes resulting from acts of war or terrorism or any escalation or
worsening of any such acts of war or terrorism threatened or underway as of the
date of this Agreement;

 

(c)       changes or developments generally affecting the power services
industry;

 

(d)       any changes in accounting requirements or principles imposed by GAAP
after the date of this Agreement;

 

(e)       any changes in applicable Law after the date of this Agreement; or

 

 EX A - 5

 

 

(f)        changes in the wind or solar power industry, as applicable, that, in
each case, generally affect companies in such industry;

 

provided that the incremental extent of any disproportionate change, event,
occurrence, development, effect, condition, circumstance or matter described in
clauses (a) through (f) with respect to the Project Company for such
Acquisition, relative to other similarly situated businesses in the wind or
solar power industry, as applicable, may be considered and taken into account in
determining whether there has been a Material Adverse Effect.

 

“Material Contract” means, with respect to an Acquisition, (i) any Material
Lease to Acquisition, (ii) the Contracts set forth in Part I, III, IV and V of
Section C of the Appendix relating to such Acquisition and (iii) any other
Contract to which the Project Company for such Acquisition or any of its
Subsidiaries is a party or by which any such Person, or any of their respective
assets, is bound (A) providing for past or future payments by or to any such
Person in excess of $500,000 (or its Japanese Yen equivalent) annually or
$1,000,000 (or its Japanese Yen equivalent) in the aggregate, (B) relating to
any partnership, joint venture or other similar arrangement, (C) relating to any
Indebtedness, (D) limiting the freedom of any such Person compete in any line of
business or with any Person or in any area or granting “most favored nation” or
similar status, (E) with either Seller or any of such Seller’s Affiliates, (F)
with Purchaser or any of its Affiliates, (G) relating to the acquisition or
disposition of any business or material portion thereof (whether by merger, sale
of stock, sale of assets or otherwise), (H) that was not entered into in the
ordinary course of business of any such Project Company, or (I) the loss of
which would result in a Material Adverse Effect.

 

“Material Contract Change” shall have the meaning set forth in Section ‎4.1(a).

 

“Material Leases” means, with respect to an Acquisition, all Leases (i) the loss
of which would result in a reduction in production of such Project or in its
ability to deliver energy to the point of interconnection or would otherwise
result in a Material Adverse Effect, or (ii) that are otherwise material to the
operations of such Project, in each of clauses (i) and (ii), other than Leases
that primarily relate to a Project Company that is not the subject of such
Acquisition.

 

“Ohorayama Project” means the wind project located in the Kochi Prefecture of
Japan, as more fully described on Part II of Section B of the Appendix
applicable to such project.

 

“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.

 

“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement, members
agreement or limited liability company agreement, or (d) any other Person,
documents of similar substance.

 

“Otsuki Project” means the wind project located in the Kochi Prefecture of
Japan, as more fully described on Part II of Section B of the Appendix
applicable to such project.

 

 EX A - 6

 

 

“Outside Closing Date” shall have the meaning set forth in Part III of Section A
of the applicable Appendix.

 

“Permitted Lien” means any of the following: (a) Liens for Taxes either not yet
due and payable or being contested in good faith through appropriate proceedings
and for which adequate reserves have been established in the Project Company’s
balance sheet in accordance with GAAP; (b) inchoate mechanics’ and materialmen’s
Liens for construction in progress and workmen’s, repairmen’s, warehousemen’s
and carrier’s Liens arising in the ordinary course of business either for
amounts not yet due or which have not been perfected, filed or registered in
accordance with applicable Law against any applicable Project Company, any
Project or the Project Company Real Property; (c) as to any applicable Project
Company Real Property, title defects, easements, rights of first refusal,
restrictions, irregularities, encumbrances (other than for borrowed money),
encroachments, servitudes, rights of way and statutory Liens that do not or
would not reasonably be expected to materially impair the value or use by the
applicable Project Company of the Project Company Real Property; (d) security
given to a public utility or any Governmental Authority when required by such
utility or authority in connection with the operations of any applicable Project
Company in the ordinary course of business.

 

“Permit” means, with respect to a Project, filings, registrations, licenses,
permits, notices, technical assistance letters, decrees, certificates,
approvals, consents, waivers, Orders, authorizations, agreements, directions,
instructions, grants, easements, exemptions, exceptions, variances and
authorizations to or from any Governmental Authority.

 

“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.

 

“Personal Property” means, with respect to an Acquisition, all office equipment,
machinery, equipment, supplies, vehicles, tractors, trailers, tools, spare
parts, production supplies, furniture and fixtures and other items of tangible
personal property owned by the Project Company for such Project or its
Subsidiaries, other than office equipment, machinery, equipment, supplies,
vehicles, tractors, trailers, tools, spare parts, production supplies, furniture
and fixtures and other items of tangible personal property that primarily relate
to a Project Company that is not the subject of such Acquisition.

 

“Post-Closing Adjustment” shall have the meaning set forth in Part I of Section
A of the applicable Appendix.

 

“Post-Closing Period” means the period commencing on the Closing Date.

 

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date;
and, with respect to a Straddle Tax Period, the portion of such Tax period
beginning after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date; and, with respect to a Straddle Tax Period, the portion of such Tax period
ending on the Closing Date.

 

“Project” means each of the Kanagi Project, the Otsuki Project and the Ohorayama
Project.

 

 EX A - 7

 

 

“Project Company” means each of the Kanagi Project Company, the Otsuki Project
Company and the Ohorayama Project Company.

 

“Project Company Real Property” means, with respect to an Acquisition, all real
property of the Project Company relating to such Acquisition or its
Subsidiaries, together with all buildings, structures, improvements and fixtures
thereon relating to such Acquisition, (i) held by such Project Company or its
Subsidiaries pursuant to a Material Lease or (ii) required to be set forth on
Part II of Section B of the Appendix for such Project.

 

“Purchase Price” shall have the meaning set forth in Section ‎1.1, and is more
particularly described in Part I of Section A of the applicable Appendix.

 

“Purchase Price Adjustment” shall have the meaning set forth in Part I of
Section A of the applicable Appendix.

 

“Purchase Rights Agreements” means that certain Amended and Restated Purchase
Rights Agreement dated as of June 16, 2017 by and among Pattern Energy Group LP,
Pattern Energy Group Inc. and, solely with respect to Article IV thereof,
Pattern Energy Group Holdings LP and Pattern Energy GP LLC, as such agreement is
amended, modified or supplemented in accordance with its terms.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Purchaser Indemnified Party” shall have the meaning set forth in Section
‎6.1(a).

 

“Purchaser’s Maximum Liability” shall have the meaning set forth in Part VI of
Section A of the applicable Appendix.

 

“Rules” shall have the meaning set forth in Section ‎7.4(b).

 

“Securities Act” shall have the meaning set forth in Section ‎2.10.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller Indemnified Party” shall have the meaning set forth in Section ‎6.1(b).

 

“Seller’s Maximum Liability” shall have the meaning set forth in Part VI of
Section A of the applicable Appendix.

 

“Straddle Tax Period” means a Tax period that begins on or before the Closing
Date and ends thereafter.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

 EX A - 8

 

 

“Survival Period” shall have the meaning set forth in Part VI of Section A of
the applicable Appendix.

 

“Tax” or “Taxes” means, collectively all federal, state and local or foreign
income, estimated, payroll, withholding, excise, sales, goods and services,
harmonized, value-added, use, real and personal property, corporation, use and
occupancy, business and occupation, mercantile, transfer, capital stock and
franchise or other taxes, levies, duties, assessments, reassessments or other
charges of any kind whatsoever (including interest, additions and penalties
thereon), whether disputed or not.

 

“Tax Return” means any return, declaration, notice, form, report, claim for
refund or information return or statement relating to the determination,
assessment, collection or payment of Taxes or to the administration,
implementation or enforcement of or compliance with any legal requirement
pertaining to Taxes, including, for greater certainty, any schedule or
attachment thereto.

 

 EX A - 9

 

 

EXHIBIT B: RULES OF CONSTRUCTION

 

1.The singular includes the plural and the plural includes the singular.

 

2.The word “or” is not exclusive.

 

3.A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

 

4.A reference to a Person includes its successors and permitted assigns.

 

5.Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

 

6.The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

 

7.A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

 

8.Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and
words of similar import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

9.Any reference to another agreement or document shall be construed as a
reference to that other agreement or document as the same may have been, or may
from time to time be, varied, amended, supplemented, substituted, novated,
assigned or otherwise transferred.

 

10.References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

 

11.This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Purchaser, and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of the parties thereto, and no ambiguity shall
be construed in favor of or against either Seller or Purchaser.

 

12.The words “will” and “shall” shall be construed to have the same meaning and
effect.

 

 EX B - 1

 

 

appendix A

 

Section a: Transaction Terms and Conditions

 

Kanagi Transaction - GPI

I.       Purchase Price

 

“Purchase Price”:

As set forth on Schedule 1.01

 

Currency:

US Dollars, or where otherwise provided, Japanese Yen.

 

“Purchase Price Adjustment”:

 

The Purchase Price Adjustment at Closing shall be calculated to maintain the
after tax IRR (which shall be denominated in Japanese Yen) in the Financial
Model (assuming internal use of any tax benefits) of the Purchaser based on the
updated Financial Model delivered pursuant to Section 1.5(a)(iii), which has
been updated solely to reflect the following:

 

(i)       change in the timing of Closing and the amount and date of the initial
distribution to the Purchaser (considering any distributions received by the
Seller prior to Closing and with the Seller leaving a reasonable amount of
working capital in the project to fund near-term payables);

 

(ii)       changes to reflect amendments to or new Material Contracts that have
an economic impact on the Project (including the terms of any project debt and
tax equity financing and changes to the length of the term of any power purchase
agreement);

 

(iii)       changes in the amounts and timing of material acquired assets and
liabilities not associated with operating the business in the ordinary course,
including post-construction refunds, reserve amounts, outstanding debt balances,
capital expenditures, etc.; and

 

(iv)       manifest errors.

 

Post-Closing Adjustment: None Deferred Purchase Price: None

Payment Mechanics and Payee Information:

 

Seller

 

Bank:

 

Account #:

 

Account Name:

 

SWIFT:

 

II.       Signing Date Deliverables

 

Seller’s Signing Date Deliverables:

 

Duly executed copies of:

 

·      Purchase and Sale Agreement by and between Purchaser and

 

 

 1

 

 

  Seller related to Purchaser’s acquisition of the membership interest of Green
Power Tsugaru GK (the “Tsugaru GPI PSA”) Purchaser’s Signing Date Deliverables:

Duly executed copies of:

 

·      the Tsugaru GPI PSA;

 

·      Purchase and Sale Agreement by and between Purchaser and the Pattern
Energy Group LP (“LP1”) related to Purchaser’s acquisition of the membership
interests of GK Green Power Kanagi, GK Green Power Otsuki and GK Green Power
Futtsu (the “LP1 PSA”);

 

·      Purchase and Sale Agreement by and between Purchaser and the LP1 related
to Purchaser’s acquisition of the membership interest of Green Power Tsugaru GK
(the “Tsugaru LP1 PSA”); and

 

·      Deferred Payment Agreement by and between Purchaser and LP1.

 

III.       Closing

 

Closing Location:

 

At the offices of Purchaser:

 

Pier 1, Bay 3

 

San Francisco, CA 94111

 

Expected Closing Date: March 5, 2018

Outside Closing Date:

 

June 30, 2018

IV.       Closing Deliverables & Conditions Precedent to Closing

 

Additional Closing Deliverables of Seller:

In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Exhibit A-1.

 

Additional Closing Deliverables of Purchaser:

In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Exhibit A-2.

 

Additional Conditions Precedent to Each Party’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Exhibit A-3.

 

Additional Conditions Precedent to Purchaser’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Exhibit A-4.

 

Additional Conditions Precedent to Seller’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Exhibit A-5.

 

V.       Additional Termination Rights

 

By Either Purchaser or Seller:

 

None

 

By Purchaser:

 

Purchaser shall have the right to terminate this Agreement with respect to

 

 

 2

 

 



 

all of the Acquisitions without any liability or payment, at any time prior to
the occurrence of the Closing hereunder, if:

 

·      any of the LP1 PSA, Tsugaru LP1 PSA, or Tsugaru GPI PSA is terminated for
any reason prior to the closing of the Acquisitions (as defined therein)
contemplated thereby.

 

By Seller:

 

None

 

VI.       Indemnification Provisions

 

Additional Seller Indemnity Obligations:

 

If Purchaser is entitled to receive indemnification from LP1 under the LP1 PSA
with respect to (1) any representations and warranties with respect to the
Kanagi Project and the Kanagi Project Company and its Subsidiaries (the “Kanagi
Representations”) and/or (2) any covenants contained in Article 4 of the LP1 PSA
to the extent relating to the Kanagi Project Company and its Subsidiaries or the
Kanagi Project (“Project Level Indemnity Obligations”) (which indemnification
shall, as provided in the LP1 PSA, be determined by calculating Purchaser’s
“Losses” as if LP1 had indirectly owned and sold to Purchaser both (i) the
Acquired Interests (as defined in the LP1 PSA) for the Kanagi Acquisition and
(ii) the Acquired Interests under this Agreement for the Kanagi Acquisition),
then the aggregate amount of such indemnification payments shall be made
severally and not jointly by LP1 and Seller in the following proportions: 7.66%
by Seller and 92.34% by LP1; provided that the foregoing allocation shall not
apply to any actual fraud or willful misrepresentation by either LP1 or Seller,
and each of LP1 and Seller shall remain fully liable for its own actual fraud or
willful misrepresentation as and to the extent provided for in the LP1 PSA (in
the case of LP1) and this Agreement (in the case of Seller).

 

Solely in respect of the Kanagi Representations and the Project Level Indemnity
Obligations, the foregoing indemnification by Seller shall be in lieu of any
indemnification by Seller under Section 6.1(a)(i).

 

The Seller shall not be entitled to any control rights under Section 6.4 with
respect to any Claims relating to Project Level Indemnity Obligations with
respect to the Kanagi Acquisition.

 

Additional Purchaser Indemnity Obligations:

 

N/A

 

Survival Period:

 

Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, and (ii) the representations and warranties
in Section 2.9, which shall survive until the date that is 60 days after the
expiration of the period, if any, during which an assessment, reassessment or
other form of recognized written demand assessing liability for Tax, interest or
penalties under applicable Law in respect of any taxation year to which such
representations and warranties relate could be initiated (the “Survival
Period”).

 

 

 3

 

 

Representations and Warranties: Pursuant to the LP1 PSA, LP1 is making the
Kanagi Representations.  Notwithstanding anything in this Agreement to the
contrary, Seller is making no representations and warranties in Article II of
this Agreement with respect to the subject matter of the Kanagi Representations,
and the Kanagi Representations shall constitute the sole representations and
warranties being made to Purchaser with respect to the Kanagi Project and the
Kanagi Project Company and its Subsidiaries in connection with the transactions
contemplated hereby; provided that the foregoing limitations shall not apply to
any actual fraud or willful misrepresentation by the Seller. Limitation on
Liability:

“Basket Amount”:

 

With respect to the Kanagi Acquisition, 1.00% of the applicable Purchase Price;
provided that (i) the Basket Amount shall not apply to Seller’s payment
obligations relating to Project Level Indemnity Obligations, (ii) if Seller
makes (or is obligated to make) any payments with respect to the Project Level
Indemnity Obligations relating to breaches of the Kanagi Representations then
the Basket Amount shall be deemed to have been satisfied and (iii) if Purchaser
has made indemnification claims to LP1 under the LP1 PSA with respect to Project
Level Indemnity Obligations relating to the Kanagi Acquisition but no
indemnification payments have been made because the applicable Basket Amount has
not been satisfied under the LP1 PSA, then 7.66% of the unpaid amounts so
claimed shall be treated as claims under this Agreement for purposes of
satisfying the Basket Amount hereunder.

 

“Seller’s Maximum Liability”:

With respect to the Kanagi Acquisition, 11.00% of the applicable Purchase Price;
provided that the amount of any payments made by Seller with respect to Project
Level Indemnity Obligations relating to the Kanagi Acquisition shall, subject to
the application of the proviso in Section 6.2(b)(i) of this Agreement (applied
mutatis mutandis with respect to the applicable provisions of the LP1 PSA), for
purposes of Section 6.2(b)(i) of this Agreement be treated as payments by Seller
for Claims under this Agreement with respect to the Kanagi Acquisition.

 

“Purchaser’s Maximum Liability”:

 

With respect to the Kanagi Acquisition, 11.00% of the Purchase Price.

Additional Refund or Reimbursement Obligations:

 

By Purchaser or Purchaser Indemnified Party: None

 

By either Seller or any Seller Indemnified Party: None

 

VII.       Additional Transaction Terms

 

 

 4

 

 

Required Governmental Approvals: Pattern US Finance Company LLC to submit to
Bank of Japan a prior notification of inward direct investment (tainai
chokusetsu toshi) in regard to the investment in Green Power Generation GK
pursuant to the Foreign Exchange and Foreign Trade Act of Japan. Persons with
Knowledge:

Purchaser’s Persons with Knowledge: Esben Pedersen, Mike Lyon and Dyann Blaine

 

Seller’s Persons with Knowledge: Shoichi Yoshizaki, Masaki Hori, Kevin Deters
and Roland Thompson

 

Additional Assignment Rights:

 

Assignment Rights of Seller: None

 

Assignment Rights of Purchaser: None

 

Governing Law:

New York

 

Notice Information:

To Purchaser:

 

Pier 1, Bay 3

San Francisco, CA 94111

Attention: General Counsel

Phone: 415-283-4000

Fax: 415-362-7900

 

To Seller:

 

Akasaka Intercity 3/F

1-11-44 Akasaka, Minato-ku

Tokyo, Japan  107-0052

Attention: CFO and General Counsel

Phone: +81 (3) 4510-2112

 

 

 5

 

 

EXHIBIT A-1:

 

ADDITIONAL CLOSING DELIVERABLES OF Seller

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 7.66% of Seller’s membership interests in the
Project Company.

 

2.Consent Letter by the Project Company for Japanese law perfection purposes.

 

3.Written consent of participating members regarding amendment of articles of
incorporation of the Project Company.

 

4.Amended and restated articles of incorporation of the Project Company.

 

5.Written consent of all members of the Project Company which authorizes and
approves the transfer of the membership interest from Seller to the Subsidiary
Purchaser.

 

6.Documents required for the registration regarding change of the participating
members of the Project Company.

 

 6

 

 

EXHIBIT A-2:

 

Additional Closing Deliverables of purchaser

 

Copies or originals of the following documents, each dated as of or prior to the
Closing Date:

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 7.66% of the membership interests in the
Project Company.

 



 

 7

 

 

EXHIBIT A-3:

 

Additional Conditions Precedent to

Each Party’s Obligations to Close

 

1.Receipt of the required Governmental Approvals (excluding the post-closing
items) identified in



Part VII of Section A.

 

2.No circumstances, developments, changes or events has occurred since the date
hereof that, individually or in the aggregate, could reasonably be expected to
result in the failure of a condition to closing set forth in Article 5 of the
Tsugaru LP1 PSA.

 

 

 8

 

 

EXHIBIT A-4:

 

ADDITIONAL CONDITIONS PRECEDENT TO

PURCHASER’S OBLIGATIONS TO CLOSE

 

None.

 

 

 9

 

 

EXHIBIT A-5:

 

Additional Conditions Precedent to

SELLER’S Obligations to Close

 

None.

 

 

 10

 

 

Section B: Acquired Interests; Ownership Structure;

 

and Solar Project Information

 

KANAGI TRANSACTION - GPI I. Acquired Interests & Ownership Structure Project
Company: Green Power Kanagi GK, a Japanese godo kaisha Holding Company
(“HoldCo”): None Subsidiaries of HoldCo None Subsidiaries of Project Company
None Subsidiary Purchasers Green Power Generation GK, a Japanese godo kaisha
Subsidiary Transferor None Percentage of Project Company Acquired by Purchaser:
7.66% Percentage to be acquired from LP1:

92.34%

 

Purchaser will indirectly acquire the remaining 92.34% of the Project Company in
the aggregate that is held by Kanagi Holdings LLC, a Delaware limited liability
company (46.17%) and Pattern Development Japan LLC , a Delaware limited
liability company (46.17%) pursuant to the LP1 PSA.

 

Acquired Interests: 7.66% of the membership interests in the Project Company
(the “Acquired Interests”).

 

 11

 

 

Direct or Indirect Co-Owners of Project Company:

Structure Immediately Prior to the Closing

 

[gpi01.jpg]

 

 

 12

 

 



Direct or Indirect Co-Owners of Project Company (cont.):

Structure Immediately Following the Closing

 

[gpi02.jpg] 

 

II. Solar Project Information Solar Project:

Nameplate capacity: 9.8 MW

 

 

 

 13

 

 

 

Location: Shimane Prefecture, Japan

 

Solar panel manufacturer: Kyocera Corporation solar panels.

 

Commercial Operation Date of Solar Project: February 2016 Permits & Governmental
Approvals: See attached Exhibit B-1. Legal description of Solar Project site
(i.e., real property description): See attached Exhibit B-2.

 

 

 

 

 14

 

 

EXHIBIT B-1: PERMITS & GOVERNMENTAL APPROVALS

 

COMPLETED PERMITS

 



  Document 1.

FIT Law:

 

(a) METI Approval

 

(b) FIT Business Plan Approval (jigyou keikaku nintei)

 

2.

Electricity Business Act:

 

(a) Notice Regarding Construction Plan

 

(b) Notice Regarding Safety Rule

 

(c) Filing of Chief Electricity Engineer

 

3.

Construction Recycling Law:

 

Notice pursuant to the Construction Recycling Law

 

4.

Soil Contamination Countermeasures Act:

 

Notice Regarding the Change of Shape and Nature of a Land which is Larger than a
Certain Area.

 

5.

Shimane Prefecture Guideline Concerning Land Use:

 

Notice Regarding Development Consultation

 

6.

Fire Service Act and Hamada City Ordinance on Fire Prevention:

 

Notice Regarding Installation of Transformers and Batteries

 

7.

Road Act and municipality ordinances:

 

Road Occupancy Permission

 

8.

River Act:

 

River Occupancy Permission

 

9.

Forest Act:

 

Notice Regarding Tree Trimming

 

10.

Shimane Prefecture Landscape Ordinance:

 

Notice Regarding Large Scale Development

 

11.

Road Traffic Act:

 

Permits to Restrict Traffic

 

12.

Building Standards Act

 

Building certification application for retaining wall of switching station at
interconnection point

 

 

 15

 

 

EXHIBIT B-2: LEGAL DESCRIPTION OF PROJECT SITE

 

The real estate documents listed in Article V (Real Estate Documents) of Section
C (Documents & Key Counterparties) of this Appendix A are incorporated herein by
reference

 

 

 16

 

 

section C: Documents & Key Counterparties

 



Kanagi  Transaction I. Material Project Agreements & Key Counterparties
Engineering, Procurement and Construction Agreement

Date: March 6, 2015

KYOCERA Communication Systems Co., Ltd. (“KCCS”)

Operation and Maintenance Agreement

Date: March 31, 2015

KCCS

Insurance Policy (PD/BI)

Date: May 9, 2017

Aioi Nissay Dowa Insurance Co., Ltd.

Insurance Policy (GL)

Date: May 9, 2017

Aioi Nissay Dowa Insurance Co., Ltd.

Insurance Policy (D&O)

Date: June 27, 2017

AIU Insurance Company, Ltd.

MOU

Regarding EPC Agreement

Date: December 26, 2014

KCCS

Power Purchase Agreement

Date: March 19, 2015

Chugoku Electric Power Company

Contribution in Aid of Construction Costs Agreement

Date: December 26, 2014

Chugoku Electric Power Company

MOU regarding Commissioning

Date: January 28, 2016

Chugoku Electric Power Company

Asset Management Agreement

Date: June 26, 2015

Green Power Investment Corporation (“GPI”)

Electricity Supply Agreement

Date: December 15, 2015

Chugoku Electric Power Company

II. Reports, Other Deliverables and Consultants Insurance Consultant MST Risk
Consulting Co., Ltd. Insurance Consultant’s Report Insurance Consulting Report
for Kanagi Solar Project dated March 24, 2015 Independent Engineer Mott
MacDonald Independent Engineer’s Report Kanagi PV Plant Energy Yield Assessment
Report dated March 2015 Environmental Consultant ITOCHU Techno-Solutions
Corporation Environmental Consultant’s Report Green Power Kanagi Solar Power
Plant Technical Verification Report (Environmental Verification) dated November
25, 2014 III. Financing Arrangements & Key Counterparties Financing Agreement
None IV. Equity and Co-Ownership Arrangements & Key Counterparties Development
Fee Agreement

Date: June 26, 2015

GPI

V. Real Estate Documents Superficies Agreement

Date: June 2, 2014

Kanagi Kaihatsu KK

Imafuku 148-3, 1478-1, 1478-3, 1479-4, 1480-2, 1480-3, 1480-4, 1480-5, 1481-2,
1482-1, 1482-3, 1482-4, 1482-5, 1482-6, 1482-7, 1482-8, 1482-10, 1482-11,
1482-12, 1482-13, 1482-14, 1493-3, 1500-1, 1500-2, 1500-8, 1501-2, 1913, 1914,
1915-1, 1915-2, 1915-3, 1915-4, 1915-5, 1915-6, 1917-1, 1917-2

 

 17

 

 

Superficies Agreement

Date: August 26, 2014

Mitsuaki Nishikawa

Kusa (ha) 355-1

MOU regarding Superficies Agreement

Date: November 7, 2014

Kanagi Kaihatsu KK

MOU regarding Tree Trimming

Date: November 7, 2014

Kanagi Kaihatsu KK

MOU regarding Tree Trimming

Date: November 27, 2014

Agricultural Producers' Cooperative Corporation Kanagi Noen

MOU regarding Tree Trimming

Date: November 7, 2014

Mitsuaki Nishikawa

MOU regarding Tree Trimming

Date: October 30, 2014 (as amended as of March 30, 2015)

Tomiya Yokota

MOU regarding Tree Trimming

Date: October 15, 2014 (as amended as of March 30, 2015)

Masahiro Iwado

MOU regarding Tree Trimming

Date: October 20, 2014 (as amended as of March 30, 2015)

Atsuko Shikamori

 

 18

 

 

SECTION D: AFFILIATE TRANSACTIONS

 

1. Asset Management Agreement Execution Date June 26, 2015 Parties Project
Company and Green Power Investment Corporation Term

20 years from the COD

 

The Project Company may request to extend the Term for 5 years or less

 

Fee 2,300,000 JPY per month (after COD), plus Third Party Costs and AM Costs
Payment Term Monthly payment in arrears Termination In addition to typical
causes of termination, the Project Company may terminate the agreement after the
end of five year after the COD without paying the termination fee. Services
Services related to operation, maintenance and other activities, exercise of
rights and performance of obligations the Project Company

 

 19

 

 

appendix b

 

Section a: Transaction Terms and Conditions

 



Ohorayama Transaction (GPI)

I.       Purchase Price

 

“Purchase Price”:

As set forth on Schedule 1.01

 

Currency:

US Dollars, or where otherwise provided, Japanese Yen.

 

“Purchase Price Adjustment”:

 

The Purchase Price Adjustment at Closing shall be calculated to maintain the
after tax IRR (which shall be denominated in Japanese Yen) in the Financial
Model (assuming internal use of any tax benefits) of the Purchaser based on the
updated Financial Model delivered pursuant to Section 1.5(a)(iii), which has
been updated solely to reflect the following:

 

(i)       changes in the final financing terms for the Project (including the
terms of any project debt financing);

 

(ii)      changes to reflect amendments to or new Material Contracts that have
an economic impact on the Project;

 

(iii)     changes in the amounts and timing of material acquired assets and
liabilities not associated with operating the business in the ordinary course,
including consumption tax reimbursements, system upgrades and warranty claims;

 

(iv)    changes to the completion date of the construction from the expected
date of Final Completion (as defined in that certain Balance of Plant Contract
by and between the Seller and Shimizu Corporation dated December 8, 2016) as set
forth in Section 3.25 hereof;

 

(v)      change in the timing of Closing and the amount and date of the initial
distribution to the Purchaser (considering any distributions received by the
Seller prior to Closing and with the Seller leaving a reasonable amount of
working capital in the project to fund near-term payables);

 

(vi)     manifest errors; and

 

(vii)    changes to the net capacity factor (NCF) directly attributable to any
changes to as-built conditions.

 

Post-Closing Adjustment:

If, after the Closing of the Acquisition of the Acquired Interests relating to
the Project, Purchaser or its controlled Affiliates directly or indirectly
receive one or more Term Conversion Date Distributions, Purchaser shall (or
shall cause a controlled Affiliate to) promptly, and in any event within two (2)
Business Days of its receipt thereof, pay Seller, as an adjustment to the
Purchase Price, an amount equal to 5.01% of such Term Conversion

 



 1

 

 



 

Date Distributions.

 

“Term Conversion Date Distribution” has the meaning assigned to such term in
that certain Credit Agreement between GK Green Power Otsuki as borrower, the
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent and the other
parties thereto, dated December 16, 2016, or as the same may from time to time
be amended with the consent of the Purchaser and Seller.

 

Deferred Purchase Price: None

Payment Mechanics and Payee Information:

 

Seller

 

Bank:

Account #:

Account Name:

SWIFT:

 

II.       Signing Date Deliverables

 

Seller’s Signing Date Deliverables:

 

Duly executed copies of:

 

·      Purchase and Sale Agreement by and between Purchaser and Seller related
to Purchaser’s acquisition of the membership interest of Green Power Tsugaru GK
(the “Tsugaru GPI PSA”), as of the date hereof

 

Purchaser’s Signing Date Deliverables:

Duly executed copies of:

 

·      the Tsugaru GPI PSA;



·      Purchase and Sale Agreement by and between Purchaser and the Pattern
Energy Group LP (“LP1”) related to Purchaser’s acquisition of the membership
interests of GK Green Power Kanagi, GK Green Power Otsuki and GK Green Power
Futtsu (the “LP1 PSA”), as of the date hereof;



·      Purchase and Sale Agreement by and between Purchaser and the LP1 related
to Purchaser’s acquisition of the membership interest of Green Power Tsugaru GK
(the “Tsugaru LP1 PSA”), as of the date hereof; and



·      Deferred Payment Agreement by and between Purchaser and LP1, as of the
date hereof.

 

III.       Closing

 

Closing Location:

 

At the offices of Purchaser:

Pier 1, Bay 3

San Francisco, CA 94111

 

Expected Closing Date: March 5, 2018

Outside Closing Date:

 

June 30, 2018

IV.       Closing Deliverables & Conditions Precedent to Closing

 

Additional Closing

In addition to the closing deliverables set forth in Section 1.5(a) of the

 





 

 

 2

 

 

Deliverables of Seller: Agreement, Seller shall deliver, or cause to be
delivered, to Purchaser the additional closing deliverables set forth in Exhibit
A-1. Additional Closing Deliverables of Purchaser:

In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Exhibit A-2.

 

Additional Conditions Precedent to Each Party’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Exhibit A-3.

 

Additional Conditions Precedent to Purchaser’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Exhibit A-4.

 

Additional Conditions Precedent to Seller’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Exhibit A-5.

V.       Additional Termination Rights

 

By Either Purchaser or Seller:

 

None

 

By Purchaser:

 

Purchaser shall have the right to terminate this Agreement with respect to all
of the Acquisitions without any liability or payment, at any time prior to the
occurrence of the Closing hereunder, if:

 

·      LP1 PSA, Tsugaru LP1 PSA or Tsugaru GPI PSA is terminated for any reason
prior to the closing of the Acquisitions (as defined therein) contemplated
thereby.

By Seller:

 

None

 

VI.       Indemnification Provisions

 

Additional Seller Indemnity Obligations:

 

If Purchaser is entitled to receive indemnification from LP1 under the LP1 PSA
with respect to (1) any certain representations and warranties with respect to
the Ohorayama Project and the Ohorayama Project Company and its Subsidiaries
(the “Ohorayama Representations”) and/or (2) any covenants contained in Article
4 of the LP1 PSA to the extent relating to the Ohorayama Project Company and its
Subsidiaries or the Project (“Project Level Indemnity Obligations”) (which
indemnification shall, as provided in the LP1 PSA, be determined by calculating
Purchaser’s “Losses” as if LP1 had indirectly owned and sold to Purchaser both
(i) the Acquired Interests (as defined in the LP1 PSA) relating to the Ohorayama
Acquisition and (ii) the Acquired Interests under this Agreement relating to the
Ohorayama Acquisition), then the aggregate amount of such indemnification
payments shall be made severally and not jointly by LP1 and Seller in the
following proportions: 5.01% by Seller and 94.99% by LP1; provided that the
foregoing allocation shall not apply to any actual fraud or willful
misrepresentation by either LP1 or Seller, and each of LP1

 

 3

 

 

 

and Seller shall remain fully liable for its own actual fraud or willful
misrepresentation as and to the extent provided for in the LP1 PSA (in the case
of LP1) and this Agreement (in the case of Seller).

 

Solely in respect of the Ohorayama Representations and the Project Level
Indemnity Obligations, the foregoing indemnification by Seller shall be in lieu
of any indemnification by Seller under Section 6.1(a)(i).

 

Seller shall not be entitled to any control rights under Section 6.4 of this
Agreement with respect to any Claims relating to any Project Level Indemnity
Obligations relating to the Ohorayama Acquisition.

Additional Purchaser Indemnity Obligations:

 

None

 

Survival Period:

 

Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, (ii) the representation and warranty in
Section 2.18 with respect to the Indebtedness of HoldCo and its Subsidiaries,
which shall survive until the date that is the later of: (A) 6 months after the
Closing; and (B) 3 months following the completion of the Project Company's
first annual audited financial statements for a fiscal year ending after the
Closing, and (iii) the representations and warranties in Section 2.9, which
shall survive until the date that is 60 days after the expiration of the period,
if any, during which an assessment, reassessment or other form of recognized
written demand assessing liability for Tax, interest or penalties under
applicable Law in respect of any taxation year to which such representations and
warranties relate could be issued to HoldCo or any of its Subsidiaries (the
“Survival Period”). Representations and Warranties: Pursuant to the LP1 PSA, LP1
is making the Ohorayama Representations.  Notwithstanding anything in this
Agreement to the contrary, Seller is making no representations and warranties in
Article II of this Agreement with respect to the subject matter of the Ohorayama
Representations, and the Ohorayama Representations shall constitute the sole
representations and warranties being made to Purchaser with respect to the
Ohorayama Project and the Ohorayama Project Company and its Subsidiaries in
connection with the transactions contemplated hereby; provided that the
foregoing limitations shall not apply to any actual fraud or willful
misrepresentation by the Seller. Limitation on Liability:

“Basket Amount”:

 

With respect to the Ohorayama Acquisition, 1.00% of the applicable Purchase
Price; provided that (i) the Basket Amount shall not apply to Seller’s payment
obligations relating to Project Level Indemnity Obligations, (ii) if Seller
makes (or is obligated to make) any payments with respect to the Project Level
Indemnity Obligations relating to breaches of the Ohorayama Representations then
the Basket Amount shall be deemed to have been

 

 4

 

 

    satisfied and (iii) if Purchaser has made indemnification claims to LP1
under the LP1 PSA with respect to Project Level Indemnity Obligations relating
to the Ohorayama Acquisition but no indemnification payments have been made
because the applicable Basket Amount has not been satisfied under the LP1 PSA,
then 5.01% of the unpaid amounts so claimed shall be treated as claims under
this Agreement for purposes of satisfying the Basket Amount hereunder. “Seller’s
Maximum Liability”:

With respect to the Ohorayama Acquisition, 11.00% of the applicable Purchase
Price; provided that the amount of any payments made by Seller with respect to
Project Level Indemnity Obligations relating to the Ohorayama Acquisition shall,
subject to the application of the proviso in Section 6.2(b)(i) of this Agreement
(applied mutatis mutandis with respect to the applicable provisions of the LP1
PSA), for purposes of Section 6.2(b)(i) of this Agreement be treated as payments
by Seller under this Agreement for Claims relating to the Ohorayama Acquisition.

 

“Purchaser’s Maximum Liability”:

 

With respect to the Ohorayama Acquisition, 11.00% of the applicable Purchase
Price.

Additional Refund or Reimbursement Obligations:

 

By Purchaser or Purchaser Indemnified Party: None

 

By either Seller or any Seller Indemnified Party: None

 

VII.       Additional Transaction Terms

 

Required Governmental Approvals: Pattern US Finance Company LLC to submit to
Bank of Japan a prior notification of inward direct investment (tainai
chokusetsu toshi) in regard to the investment in Green Power Generation GK
pursuant to the Foreign Exchange and Foreign Trade Act of Japan. Persons with
Knowledge:

Purchaser’s Persons with Knowledge: Esben Pedersen, Mike Lyon and Dyann Blaine

 

Seller’s Persons with Knowledge: Shoichi Yoshizaki, Kazuaki Hosokawa, Kevin
Deters and Roland Thompson

 

Additional Assignment Rights:

 

Assignment Rights of Seller: None

 

Assignment Rights of Purchaser: None

 

 

 5

 

 

Governing Law:

New York

 

Notice Information:

To Purchaser:

 

Pier 1, Bay 3

San Francisco, CA 94111

Attention: General Counsel

Phone: 415-283-4000

Fax: 415-362-7900

 

To Seller:

 

Akasaka Intercity 3/F

1-11-44 Akasaka, Minato-ku

Tokyo, Japan  107-0052

Attention: CFO and General Counsel

Phone: +81 (3) 4510-2112

 

 

 6

 

 

EXHIBIT A-1:

 

ADDITIONAL CLOSING DELIVERABLES OF Seller

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 5.01% of the equity interests in the Project
Company.

 

2.Consent Letter by the Project Company for Japanese law perfection purposes.

 

3.Written consent of participating members regarding amendment of articles of
incorporation of the Project Company.

 

4.Amended and restated articles of incorporation of the Project Company.

 

5.Written consent of all members of the Project Company which authorizes and
approves the transfer of the membership interest from the Seller to the
Subsidiary Purchaser.

 

6.Documents required for the registration regarding change of the participating
member of the Project Company.

 

 

 7

 

 

EXHIBIT A-2:

 

Additional Closing Deliverables of purchaser

 

Copies or originals of the following documents, each dated as of or prior to the
Closing Date:

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 5.01% of the equity interests in the Project
Company.

 

 

 

 8

 

 

EXHIBIT A-3:

 

Additional Conditions Precedent to

Each Party’s Obligations to Close

 

1.Receipt of the required Governmental Approvals (excluding the post-closing
items) identified in Part VII of Section A.

 

2.No circumstances, developments, changes or events has occurred since the date
hereof that, individually or in the aggregate, could reasonably be expected to
result in the failure of a condition to closing set forth in Article 5 of the
Tsugaru GPI PSA.

 

 

 9

 

 

EXHIBIT A-4:

 

ADDITIONAL CONDITIONS PRECEDENT TO

PURCHASER’S OBLIGATIONS TO CLOSE

 

None.

 

 

 10

 

 

EXHIBIT A-5:

 

Additional Conditions Precedent to

SELLER’S Obligations to Close

 

None.

 

 

 11

 

 

Section B: Acquired Interests; Ownership Structure;

 

and WIND Project Information

 

OHORAYAMA  TRANSACTION I. Acquired Interests & Ownership Structure Project
Company: GK Green Power Otsuki, a Japanese godo kaisha Holding Company
(“HoldCo”): None Subsidiaries of HoldCo None Subsidiaries of Project Company
None Subsidiary Purchasers Green Power Generation GK, a Japanese godo kaisha
Subsidiary Transferor None Percentage of Project Company Acquired by Purchaser:
5.01% Percentage to be Acquired by LP1:

94.99%

 

Purchaser will indirectly acquire the remaining 94.99% of the Project Company
held by Ohorayama Wind LLC, a Delaware limited liability company pursuant to the
LP1 PSA.

 

Acquired Interests: Purchaser will acquire 5.01% of the membership interests in
the Project Company (the “Acquired Interests”).

 

 12

 

 

Direct or Indirect Co-Owners of Project Company:

Structure Immediately Prior to the Closing

 

[dpi03.jpg]

 

 

 13

 

 

Direct or Indirect Co-Owners of Project Company (cont.):

Structure Immediately Following the Closing

 

[dpi04.jpg]

 

II. Wind Project Information Wind Project:

Nameplate capacity: 33 MW

Location: Kochi Prefecture, Japan

Wind turbine manufacturer: GE 3.0W 103m rotor, 85m hub height

 

Commercial Operation Date of Wind Project: March 1, 2018

 

 14

 

 

Permits & Governmental Approvals: See attached Exhibit B-1. Legal description of
Wind Project site (i.e., real property description): See attached Exhibit B-2.

 

 

 

 15

 

 

EXHIBIT B-1: PERMITS & GOVERNMENTAL APPROVALS

 

COMPLETED PERMITS

 



  Document 1.

Environmental Impact Assessment Act:

 

(a) Submission and public notice of environmental impact assessment methodology
report (houhousho);

 

(b) Submission and public notice of draft environmental impact assessment report
(hyoukasho an); and

 

(c) Submission and public notice of environmental impact assessment report
(hyoukasho).

 

2.

FIT Law:

 

(a) Approval (setsubi nintei) by Minister of Economy, Trade and Industry of
Japan and the approval on amendment (henkou nintei) and the notices concerning
minor amendment (keibi henkou todokede) therefor.

 

(b) FIT Business Plan Approval (jigyou keikaku nintei)

 

3.

Kochi Prefecture Basic Regulations on Land:

 

(a) Notification of development plan to the Governor of Kochi Prefecture.

 

(b) Notification of informational plan to the Governor of Kochi Prefecture.

 

(c) Submission of informational report to the Governor of Kochi Prefecture.

 

(d) Notification of commencement of construction

 

4.

Forest Act:

 

(a) Forest land development permit by the Governor of Kochi Prefecture.

 

(b) Notification of commencement of construction

 

(c) Permit for activities in protecting forest by the Governor of Kochi
Prefecture.

 

(d) Notification of felling in protecting forest to the Governor of Kochi
Prefecture.

 

5.

Erosion Control Act / Kochi Prefecture Erosion Control Designated Management
Ordinance:

 

(a) Permit for activities in designated erosion control areas by the Governor of
Kochi Prefecture.

 

(b) Notification of activities in designated erosion control areas to the
Governor of Kochi Prefecture.

 

6.

Otsuki Non-Legal Public Property Management Regulations:

 

(a) Permit for public works for laying of new roads (including culverts) by the
mayor of Otsuki town.

 

(b) Notification of commencement of construction

 

(c) Permit for exclusive use for laying of new roads (including culverts) by the
mayor of Otsuki town.

 

7.

Soil Contamination Countermeasures Act:

 

Notification of changes to land character has to the Governor of Kochi
Prefecture.

 

8.

Factory Location Act:

 

(a) Notification related to new construction of designated factories to the
Governor of Kochi Prefecture.

 

(b) Application for shortening of the restricted period to the Governor of Kochi
Prefecture.

 

 

 16

 

 

9.

Construction Waste Recycling Act:

 

Notification of demolition and new construction work of a certain scale to the
Governor of Kochi Prefecture.

 

10.

Agricultural Land Act:

 

Permit for conversion of agricultural land and establishment and transfer of
rights by the Governor of Kochi Prefecture.

 

11.

Road Act:

 

Permit for exclusive use for underground transmission line installation by the
Mayor of Otsuki Town, Mayor of Sukumo City and manager of Kochi Prefecture Hata
Civil Engineering Office.

 

12.

Outline of Administrative Processes for Management and Disposal of Kochi
Prefecture Land Improvement Assets:

 

Permit for exclusive use land improvement assets by the Governor of Kochi
Prefecture.

 

13.

Sukumo Non-Legal Public Property Management Ordinance:

 

Permit for exclusive use of non-legal public property by the Mayor of Sukumo
City.

 

14.

River Act:

 

Permit for exclusive use of the river area and installation of facilities in the
river area by the manager of Kochi Prefecture Hata Civil Engineering Office.

 

15.

Electricity Business Act:

 

(a) Submission of Project Safety Conditions (hoan kitei) and its amendment to
the manager of Chugoku Shikoku Industrial Safety and Inspection Department.

 

(b) Notification of construction plan (kouji keikaku no todokede) to the manager
of Chugoku Shikoku Industrial Safety and Inspection Department.

 

(c) Notification of appointment of chief electrical engineer (denki shunin
gijutsusha sen-nin no todokede) to the manager of Chugoku Shikoku Industrial
Safety and Inspection Department.

 

(d) Power Producer (hatsuden jigyousha) Filing

 

16.

Civil Aeronautics Act:

 

(a) Permit for aircraft obstacle light (kouku shougai tou) installation
exemption by the director of West Japan Civil Aviation Bureau.

 

(b) Approval for daytime obstacle markings (hiruma shougai hyoushiki)
installation exemption by the director of West Japan Civil Aviation Bureau.

 

17.

Survey Act:

 

Request for the transfer of surveying mark (triangulation point) to the director
of Geographical Survey Institute.

 

18.

Wire Telecommunications Act:

 

Notification of installation of wire telecommunications equipment to the
Minister of the Internal Affairs and Communications.

 

19.

Otsuki Town Ordinance of the Procedure of Land Development Activities:

 

Approval of the land development activities by the Mayor of Otsuki Town.

 

20. Electricity Business Act:

 

 17

 

 

 

(a) Self-inspection of the electric facilities prior to the commencement of
operation (shiyou mae jishu kensa).

 

(b) Examination of the system in respect of the self-inspection (shiyou mae
anzen kanri shinsa) .

 

21.

Civil Aeronautics Act:

 

Notification related to aircraft obstacle light installation and daytime
obstacle markings installation.

 

22.

Otsuki Town Ordinance of the Procedure of Land Development Activities:

 

Notification of the completion of construction to the Mayor of Otsuki Town.

 

23.

Road Act:

 

Permit for passage of the limit excess vehicle.

 

24.

Road Traffic Act:

 

(a) Permit for loading outside the limit (seigen gai sekisasai kyoka).

 

(b) Permit for towing outside the limit (seigen gai ken-in kyoka).

 

(c) Permit for road use (douro shiyou kyoka).

 

25.

Kochi Prefecture Port Facilities Management Ordinance:

 

Permit for exclusive use of a port facility or use of a port facility.

 

26.

Fire Service Act / Hata West Fire Association Fire Prevention Ordinance:

 

Notification of installation of the transformer facility and the electric
storage facility.

 

 

 18

 

 

EXHIBIT B-2: LEGAL DESCRIPTION OF PROJECT SITE

 

The real estate documents listed in Article V (Real Estate Documents) of Section
C (Documents & Key Counterparties) of this Appendix B are incorporated herein by
reference.

 

 

 19

 

 

section C: Documents & Key Counterparties

 

Ohorayama Transaction (GPI) I. Material Project Agreements & Key Counterparties
Balance of Plant Contract

Date: December 8, 2016

Shimizu Corporation

Contract for the Sale of Power Generation Equipment and Related Services

Date: December 8, 2016

General Electric International, Inc.

General Electric Company Parent Guaranty Agreement - Turbine Supply Agreement

Date: December 8, 2016

General Electric Company

Full Service Agreement

Date: December 8, 2016

GE International, Inc. (Tokyo Branch)

General Electric Company Parent Guaranty Agreement - Full Service Agreement

Date: December 8, 2016

General Electric Company

Insurance Policy (DSU)

Date: December 5, 2016

Swiss Re International Se, Japan Branch

Insurance Policy (EAR)

Date: December 5, 2016

Swiss Re International Se, Japan Branch

Insurance Policy (MARINE CARGO)

Date: June 17th, 2017

Chubb Insurance Co. of Japan

Power Purchase Agreement

Date: March 31, 2016

Shikoku Electric Power Company

Contribution in Aid of Construction Costs Agreement

Date: March 31, 2016

Shikoku Electric Power Company

Management, Operation, and Maintenance Services Agreement

Date: December 16, 2016

Green Power Operation GK

Project Administration Agreement

Date: December 16, 2016

Green Power Operation GK

Memorandum of Commissioning of Power Purchase Agreement (shiunten oboegaki)

Date: November 21, 2017

Shikoku Electric Power Company

II. Reports, Other Deliverables and Consultants Independent Engineer: Mott
MacDonald Japan KK Independent Engineer’s Report: Ohorayama Wind Farm Lenders’
Technical Advisor Final Report, dated December 9, 2016 Insurance Consultant: JLT
Japan Limited Insurance Consultant’s Report: Ohorayama Wind Farm Insurance
Advisory Report, dated November 2016 Independent Financial Model Advisor: Tokyo
Kyodo Accounting Office Independent Financial Model Advisor’s Report: Report on
the Results of the Agreed Procedure regarding Wind Power Project, dated December
6, 2016 Independent Environmental Consultant: Ramboll Environ US Corporation
Independent Environmental Consultant’s Report: Environmental Review Refresh,
dated September 2016 Wind Consultant: DNV GL AS Japan Branch

 

 20

 

 

Wind Consultant’s Report: Report Ref. 195032-JPYO-R-02-E, dated August 25, 2016
III. Financing Arrangements & Key Counterparties Credit Agreement for
Construction Financing and Term Financing

Date: December 16, 2016

BTMU, SMBC and SMTB

 

ISDA 2002 Master Agreements

Date: December 16, 2016

BTMU, SMBC and SMTB, respectively

 

Schedule to ISDA 2002 Master Agreements

Date: December 16, 2016

BTMU, SMBC and SMTB, respectively

 

Inter-secured Parties Agreement

Date: December 16, 2016

The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), Sumitomo Mitsui Banking
Corporation (“SMBC”), Sumitomo Mitsui Trust Bank, Limited.(“SMTB”)

 

Membership Interest Pledge Agreement

Date: December 16, 2016

BTMU, SMBC, SMTB, Green Power Investment Corporation (“GPI”), Ohorayama Wind LLC

 

Material Project Document Pledge Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Agreement on Option to Assign Contractual Positions in the Material Project
Documents

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Collateral Account Pledge Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

JCT Refund Account Pledge Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Insurance Pledge Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Interest Rate Hedge Agreement Pledge Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Agreement on Option to Assign Contractual Positions in the Interest Rate Hedge
Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Superficies Mortgage Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

New York Security Agreement

Date: December 16, 2016

BTMU, SMBC and SMTB

 

Agency Fee Letter

Date: December 16, 2016

BTMU

 

Fee Letter

Date: December 16, 2016

BTMU, SMBC and SMTB, respectively

 

IV. Equity and Co-Ownership Arrangements & Key Counterparties Contribution
Agreement

Date: December 16, 2016

Ohorayama Wind LLC, GPI

 

Amended and Restated Development Fee Agreement

Date: March 26, 2016

GPI

 

V. Real Estate Documents

 

 21

 

 

Superficies Agreement

Date: September 3, 2013

Akira Nishimori

Kashiratsudoi 666, 675, 683-1

Superficies Agreement

Date: September 13, 2013

Kazuo Nishimori

Kashiratsudoi 667, 673

Superficies Agreement

Date: September 5, 2013

Noriyoshi Okada

Hokotsuchi 814-5

Superficies Agreement

Date: January 10, 2014

Hiroshi Nishimori

Hokotsuchi 713

Superficies Agreement

Date: December 5, 2013

Teruyoshi Machida

Hokotsuchi 712-1, 809-1

Superficies Agreement

Date: November 5, 2014

Ippan Shadan Hojin Horayama wo Mamorukai

Hokotsuchi 672-1

Superficies Agreement

Date: October 7, 2014

Otsuki Town

Hiromi 4312, 4350-3, Kashiratsudoi 626-113

Superficies Agreement

Date: September 9, 2013

Toshio Seike

Hiromi 4311-8

Superficies Agreement

Date: April 14, 2016

Chiyo Ikuta

Sukumo-shi, Kaizuka 867-3

Superficies Agreement

Date: October 22, 2013

Mayuko Tokuhiro, Hitoshi Takaoka

Tachibanaura 634

Superficies Agreement

Date: October 7, 2013

Hiroyoshi Oguro

Tachibanaura 627

Superficies Agreement

Date: October 22, 2013

Isao Nakata, Mamiko Nakata

Tachibanaura 587, 607

Superficies Agreement

Date: November 5, 2014

Tachibanaura Chikukai

Tachibanaura 482-41

Superficies Agreement

Date: November 5, 2014

Ippan Shadan Hojin Tachibanaura no Sato wo Mamorukai

Tachibanaura 482-40

Superficies Agreement

Date: December 11, 2013

Toshio Iyota

Tachibanaura 461

Superficies Agreement

Date: September 3, 2013

Tokuo Nishimori

Kashiratsudoi 669, 671, 672

Superficies Agreement

Date: September 3, 2013

Hiroshi Maeda

 

 22

 

 

  Kashiratsudoi 664 Superficies Agreement

Date: September 6, 2013

Junko Maeno

Kashiratsudoi 606-46

Superficies Agreement

Date: October 22, 2013

Mamiko Nakata

Kashiratsudoi 606-33

Superficies Agreement

Date: September 6, 2013

Mayuko Tokuhiro, Junko Maeno

Kashiratsudoi 606-32

Superficies Agreement

Date: September 17, 2013

Yasushi Futakami

Kashiratsudoi 606-31

Superficies Agreement

Date: September 5, 2013

Fumiko Ikeda

Kashiratsudoi 606-29

Superficies Agreement

Date: October 9, 2013

Mayuko Tokuhiro

Kashiratsudoi 606-28

Superficies Agreement

Date: April 24, 2015

Koji Matsumoto, Mayuko Tokuhiro

Kashiratsudoi 606-27

Superficies Agreement

Date: December 5, 2013

Koichi Yamashita

Hokotsuchi 814-1

Easement Agreement (tsukou chiekiken settei keiyaku)

Date: April 8, 2014

Yasutaka Tomita

Hokotsuchi 602-133

Easement Agreement (tsukou chiekiken settei keiyaku)

Date: December 5, 2017

Chiyo Ikuta

Kaizuka 867-6

 

 23

 

 

SECTION D: AFFILIATE TRANSACTIONS

 

1. Management, Operation, and Maintenance Services Agreement Execution Date
December 16, 2016 Parties Project Company and Green Power Operation GK Term

Initial Term: 20 years from the date 6 months prior to the Anticipated COD

 

The Project Company may request to extend the Term for 5 years or less

Fee 43,440,000 JPY as fixed annual fee, plus Reimbursable Expenses and
Reimbursable Expenses Fee Payment Term Monthly payment in arrears Termination In
addition to typical causes of termination, the Project Company may terminate the
agreement for convenience at any time after the end of second year after the COD
with 180 days prior written notice by paying the Termination Fee. Services
Operation, maintenance and management of the Wind Plant

 

2. Project Administration Agreement Execution Date December 16, 2016 Parties
Project Company and Green Power Operation GK Term

Initial Term: 20 years from the execution date (December 16, 2016)

 

The Project Company may request to extend the Term for 5 years or less

 

Fee 33,720,000 JPY as fixed annual fee, plus Reimbursable Expenses and
Reimbursable Expenses Fee Payment Term Monthly payment in arrears Termination In
addition to typical causes of termination, the Project Company may terminate the
agreement for convenience at any time after the end of second year after the COD
with 180 days prior written notice by paying the Termination Fee. Services
Administrative services of the Project Company and Wind Plant

 

3.Master Services Agreement between the Project Company and Seller, dated
November 17, 2016.

 

4.Development Fee Agreement between the Project Company and Seller, dated March
26, 2015 (as amended on March 26, 2016).

 

 

 24

 

 

appendix C

 

Section a: Transaction Terms and Conditions

 

Otsuki Transaction

I.       Purchase Price

 

“Purchase Price”:

As set forth on Schedule 1.01

 

Currency:

US Dollars, or where otherwise provided, Japanese Yen.

 

“Purchase Price Adjustment”:

 

The Purchase Price Adjustment at Closing shall be calculated to maintain the
after tax IRR (which shall be denominated in Japanese Yen) in the Financial
Model (assuming internal use of any tax benefits) of the Purchaser based on the
updated Financial Model delivered pursuant to Section 1.5(a)(iii), which has
been updated solely to reflect the following:

 

(i)       change in the timing of Closing and the amount and date of the initial
distribution to the Purchaser (considering any distributions received by the
Seller prior to Closing and with the Seller leaving a reasonable amount of
working capital in the project to fund near-term payables);

 

(ii)      changes to reflect amendments to or new Material Contracts that have
an economic impact on the Project (including the terms of any project debt and
tax equity financing and changes to the length of the term of any power purchase
agreement);

 

(iii)     changes in the amounts and timing of material acquired assets and
liabilities not associated with operating the business in the ordinary course,
including post-construction refunds, reserve amounts, outstanding debt balances,
capital expenditures, etc.; and

 

(iv)     manifest errors.

 

In addition, the Purchase Price relating to the Otsuki Project will be decreased
by the amount required to pay in full (i) all amounts outstanding under that
certain Credit Agreement between Otsuki Wind Power Corporation as borrower,
Sumitomo Mitsui Trust Bank, Limited (formerly Sumitomo Trust Bank, Limited) and
the other parties thereto, dated November 27, 2006 (as amended) (the “Otsuki
Facility”), and (ii) all amounts required to terminate that certain Interest
Rate Swap Agreement between Seller and Sumitomo Mitsui Trust Bank, Limited dated
December 4, 2006, as amended on September 27, 2007, including any termination
and/or breakage costs in connection therewith, irrespective of whether such
amounts are repaid immediately prior to, at or after the Closing.

 

Post-Closing Adjustment: None.

 

 1

 

 

Deferred Purchase Price: None

Payment Mechanics and Payee Information:

 

Seller

 

Bank:

Account #:

Account Name:

SWIFT:

 

II.       Signing Date Deliverables

 

Seller’s Signing Date Deliverables:

 

Duly executed copies of:

 

·      Purchase and Sale Agreement by and between Purchaser and Seller related
to Purchaser’s acquisition of the membership interest of Green Power Tsugaru GK
(the “Tsugaru GPI PSA”), as of the date hereof

 

Purchaser’s Signing Date Deliverables:

Duly executed copies of:

 

·      the Tsugaru GPI PSA;



·      Purchase and Sale Agreement by and between Purchaser and the Pattern
Energy Group LP (“LP1”) related to Purchaser’s acquisition of the membership
interests of GK Green Power Kanagi, GK Green Power Otsuki and GK Green Power
Futtsu (the “LP1 PSA”) as of the date hereof;



·      Purchase and Sale Agreement by and between Purchaser and the LP1 related
to Purchaser’s acquisition of the membership interest of Green Power Tsugaru GK
(the “Tsugaru LP1 PSA”), as of the date hereof; and



·      Deferred Payment Agreement by and between Purchaser and LP1 as of the
date hereof.

 

III.       Closing

 

Closing Location:

 

At the offices of Purchaser:

Pier 1, Bay 3

San Francisco, CA 94111

 

Expected Closing Date: March 5, 2018

Outside Closing Date:

 

June 30, 2018

IV.       Closing Deliverables & Conditions Precedent to Closing

 

Additional Closing Deliverables of Seller:

In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Exhibit A-1.

 

Additional Closing Deliverables of Purchaser:

In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Exhibit A-2.

 

Additional Conditions Precedent to Each Party’s

In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the

 

 

 2

 

 

Obligations to Close: additional conditions precedent set forth in Exhibit A-3.
Additional Conditions Precedent to Purchaser’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Exhibit A-4.

 

Additional Conditions Precedent to Seller’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Exhibit A-5.

 

V.       Additional Termination Rights

 

By Either Purchaser or Seller:

 

None

 

By Purchaser:

 

Purchaser shall have the right to terminate this Agreement with respect to all
of the Acquisitions without any liability or payment, at any time prior to the
occurrence of the Closing hereunder, if:

 

·      any of the LP1 PSA, Tsugaru GPI PSA, or Tsugaru LP1 PSA is terminated for
any reason prior to the closing of the Acquisitions (as defined therein)
completed thereby.

 

By Seller:

 

None

 

VI.       Indemnification Provisions

 

Additional Seller Indemnity Obligations:

 

None

Additional Purchaser Indemnity Obligations:

 

None

 

Survival Period:

 

Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, and (ii) the representations and warranties
in Section 2.9, which shall survive until the date that is 60 days after the
expiration of the period, if any, during which an assessment, reassessment or
other form of recognized written demand assessing liability for Tax, interest or
penalties under applicable Law in respect of any taxation year to which such
representations and warranties relate could be initiated (the “Survival
Period”).

 

Limitation on Liability:

“Basket Amount”:

 

1.00% of the Purchase Price

 

“Seller’s Maximum Liability”:

11.00% of the Purchase Price

 

 

 3

 

 

 

“Purchaser’s Maximum Liability”:

 

11.00% of the Purchase Price

Additional Refund or Reimbursement Obligations:

 

By Purchaser or Purchaser Indemnified Party: None

 

By either Seller or any Seller Indemnified Party: None

 

VII.       Additional Transaction Terms

 

Updating of Disclosure Schedules: Seller shall notify Purchaser in writing of
any material changes, additions, or events occurring after the date of this
Agreement and before the Closing for the Otsuki Project which require a
representation and warranty of Seller for the Acquisition for the Otsuki Project
(other than any representations or warranties in Sections ‎2.6, ‎2.7 and ‎2.11,
which, for clarity, may not be updated by Seller) to be supplemented with a new
Schedule or cause any material change in or addition to a Schedule promptly
after Seller becomes aware of the same by delivery of such new Schedule or
appropriate updates to any such Schedule (each, an “Updated Disclosure
Schedule”) to Purchaser.  Each Updated Disclosure Schedule shall (i) expressly
state that it is being made pursuant to this section “Updating of Disclosure
Schedules” in Part VII of Section A of Appendix C, (ii) specify the
representations and warranties to which it applies and (iii) describe in
reasonable detail the changes, additions or events to which it relates.  No
Updated Disclosure Schedule delivered pursuant to this section “Updating of
Disclosure Schedules” shall be deemed to cure any breach of any representation
or warranty made to the Purchaser with respect to the Acquisition for the Otsuki
Project unless the Purchaser specifically agrees thereto in writing or, as
provided in and subject to Article ‎5, consummates the Closing for the Otsuki
Project under this Agreement after receipt of such written notification, nor
shall any such Updated Disclosure Schedule be considered to constitute or give
rise to a waiver by either of the Purchaser of any condition set forth in this
Agreement with respect to the Acquisition for the Otsuki Project, unless the
Purchaser specifically agrees thereto in writing or consummates the Closing for
the Otsuki Project under this Agreement after receipt of such written
notification. Required Governmental Approvals: Pattern US Finance Company LLC to
submit to Bank of Japan a prior notification of inward direct investment (tainai
chokusetsu toshi) in regard to the investment in Green Power Generation GK
pursuant to the Foreign Exchange and Foreign Trade Act of Japan. Persons with
Knowledge:

Purchaser’s Persons with Knowledge: Esben Pedersen, Mike Lyon and Dyann Blaine

 

Seller’s Persons with Knowledge: Shoichi Yoshizaki and Hisashi Namioka

 

Additional Assignment Rights:

 

Assignment Rights of Seller: None

 

Assignment Rights of Purchaser: None

 

 

 4

 

 

Governing Law:

New York

 

Notice Information:

To Purchaser:

 

Pier 1, Bay 3

San Francisco, CA 94111

Attention: General Counsel

Phone: 415-283-4000

Fax: 415-362-7900

 

To Seller:

 

Akasaka Intercity 3/F

1-11-44 Akasaka, Minato-ku

Tokyo, Japan  107-0052

Attention: CFO and General Counsel

Phone: +81 (3) 4510-2112

 

 

 5

 

 

EXHIBIT A-1:

 

ADDITIONAL CLOSING DELIVERABLES OF Seller

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 100% of the equity interest in the Project
Company.

 

2.Amended and restated shareholders registry of the Project Company.

 

3.Any documents necessary for the application of the commercial registration of
the Project Company regarding change of its directors.

 

 

 6

 

 

EXHIBIT A-2:

 

Additional Closing Deliverables of purchaser

 

Copies or originals of the following documents, each dated as of or prior to the
Closing Date:

 

1.A properly executed Assignment and Assumption Agreement between Subsidiary
Purchaser and Seller transferring 100% of the equity interest in the Project
Company.

 

 

 

 7

 

 

EXHIBIT A-3:

 

Additional Conditions Precedent to

Each Party’s Obligations to Close

 

1.Receipt of the required Governmental Approvals (excluding the post-closing
items) identified in Part VII of Section A.

 

2.No circumstances, developments, changes or events has occurred since the date
hereof that, individually or in the aggregate, could reasonably be expected to
result in the failure of a condition to closing set forth in Article 5 of the
Tsugaru GPI PSA.

 

 

 8

 

 

EXHIBIT A-4:

 

ADDITIONAL CONDITIONS PRECEDENT TO

PURCHASER’S OBLIGATIONS TO CLOSE

 

None.

 

 

 9

 

 

EXHIBIT A-5:

 

Additional Conditions Precedent to

SELLER’S Obligations to Close

 

None.

 

 

 10

 

 

Section B: Acquired Interests; Ownership Structure;

 

and WInd Project Information

 

OTSUKI  TRANSACTION I. Acquired Interests & Ownership Structure Project Company:
Otsuki Wind Power Corporation, a Japanese kabushiki kaisha Holding Company
(“HoldCo”): None Subsidiaries of HoldCo None Subsidiaries of Project Company
None Subsidiary Purchaser Green Power Generation GK, a Japanese godo kaisha
Subsidiary Transferor None Percentage of Project Company Acquired by Purchaser:
100% (200 shares) Percentage Retained by Seller: 0.00% Acquired Interests:
Purchaser will acquire 100% of the shares (200 shares) in the Project Company
(the “Acquired Interests”).

 

 11

 

 

Direct or Indirect Co-Owners of Project Company:

Structure Immediately Prior to the Closing

 

[dpi05.jpg]

 

 

 12

 

 

Direct or Indirect Co-Owners of Project Company (cont.):

Structure Immediately Following the Closing

 

[dpi06.jpg]

 

II. Wind Project Information Wind Project:

Nameplate capacity: 12 MW

Location: Kochi Prefecture, Japan

Mitsubishi Heavy Industries MWT 1000 A wind power generator

 

Commercial Operation Date of Wind Project: November 2006 Permits & Governmental
Approvals: See attached Exhibit B-1. Legal description of Wind Project site
(i.e., real property description): See attached Exhibit B-2.

 

 13

 

 

EXHIBIT B-1: PERMITS & GOVERNMENTAL APPROVALS

 

COMPLETED PERMITS

 



  Document 1.

Environmental Impact Assessment Act:

 

Submission and public notice of environmental impact assessment report
(hyoukasho).

 

2.

Renewables Portfolio Standard Act (RPS Act):

 

METI Approval

 

3.

FIT Law:

 

(a) METI Approval (setsubi nintei)

 

(b) FIT Business Plan Approval (jigyou keikaku nintei)

 

4.

Electricity Business Act:

 

(a) Notice Regarding Construction Plan

 

(b) Notice Regarding Safety Rule

 

(c) Filing of Chief Electricity Engineer

 

(d) Power Producer (hatsuden jigyousha) Filing

 

5.

Forest Act:

 

Forest land development permit by the Governor of Kochi Prefecture.

 

6.

Factory Location Act:

 

Notification related to new construction of designated factories to the Governor
of Kochi Prefecture.

 

7.

Road Act:

 

Permit for exclusive use for underground transmission line installation by the
Mayor of Otsuki Town and the Head of Kochi Prefecture Sukumo Civil Engineering
Office.

 

8.

Building Standard Act:

 

Confirmation of Wind Turbine Generators by the Building Official of Kochi
Prefecture.

 

9.

Civil Aeronautics Act:

 

Permit for aircraft obstacle light (kouku shougai tou) installation exemption by
the Head of Osaka Regional Civil Aviation Bureau.

 

10.

Fire Service Act:

 

Notification of installation of power generation facilities (switching station)
and extinguisher.

 

11.

Industrial Safety and Health Act:

 

Notice Regarding the Construction Plan

 



 

 

 14

 

 

APPENDIX B-2: LEGAL DESCRIPTION OF PROJECT SITE

 

The real estate documents listed in Article V (Real Estate Documents) of Section
C (Documents & Key Counterparties) of this Appendix C are incorporated herein by
reference.

 

 

 15

 

 

section C: Documents & Key Counterparties

 



 



Otsuki Transaction I. Material Project Agreements & Key Counterparties EPC
Agreement

Date: July 20, 2005

Yonden Engineering Company, Incorporated

Turbine Warranty Agreement

Date: May 16, 2006

Mitsubishi Heavy Industries, Ltd.

Operation and Maintenance Services Agreement

Date: October 31, 2006

Yonden Engineering Company, Incorporated

Insurance Policy (PD/BI)

Date: November 1, 2017

Mitsui Sumitomo Insurance Company, Limited

Insurance Policy (GL)

Date: November 1, 2017

Mitsui Sumitomo Insurance Company, Limited

Power Purchase Agreement

Date: June 30, 2005

Shikoku Electric Power Co., Ltd.

Memorandum of Understanding Regarding Interconnection of Wind Power Facilities

Date: July 7, 2006

Shikoku Electric Power Co., Ltd.

Amended Power Purchase Agreement

Date: September 25, 2012

Shikoku Electric Power Co., Ltd.

Contribution in Aid of Construction Costs Agreement

Date: June 30, 2005

Shikoku Electric Power Co., Ltd.

SPC Management Services Agreement

Date: October 31, 2006

Green Power Investment Corporation

II. Reports, Other Deliverables and Consultants Insurance Consultant: Marsh
Japan, Inc. Insurance Consultant’s Report: Report on Operational Insurance dated
Nov 2006 Risk Consultant: ABSG Consulting, Inc. Risk Consultant’s Report:
Earthquake Risk Analysis Report dated Sep 2006 Risk Consultant: InterRisk
Research Institute & Consulting, Inc. Risk Consultant’s Report: Earthquake Risk
Analysis Report dated Oct 2014 Wind Consultant: Japan Weather Association Wind
Consultant’s Report: Wind Conditions Assessment Report dated Jun 2006 III.
Financing Arrangements & Key Counterparties Financing Agreement None IV. Equity
and Co-Ownership Arrangements & Key Counterparties Contribution Agreement None
V. Real Estate Documents Easement Agreement

Date: November 9, 2006

Izuho Ikekawa

Yoshinosawa 1656-1, 1656-3, 1656-4, 1656-7

Easement Agreement

Date: October 24, 2006

Kazutoshi Saeki

Yoshinosawa 1656-8, 1656-13

Easement Agreement

Date: October 24, 2006

Kazuaki Okamura

Yoshinosawa 1656-15

MOU on Easement Agreement

Date: November 20, 2013

Iseko Okamura (the heir)

 

 

 16

 

 

  Yoshinosawa 1656-15 Easement Agreement

Date: October 24, 2006

Mutsuko Yakushijin

Yoshinosawa 1656-16 ,1656-18

Superficies Agreement

Date: October 27, 2006

Mitsuru Miyatani

Yoshinosawa 1709-26

Easement Agreement

Date: October 27, 2006

Mitsuru Miyatani

Yoshinosawa 1656-17, 1656-19

Easement Agreement

Date: October 24, 2006

Tooru Miyatani

Yoshinosawa 141, 142-1, 142-2, 143

Easement Agreement

Date: March 26, 2007

Otsuki Town

Tatsugasako 1919-22, 1913-12

Superficies Agreement

Date: March 26, 2007

Otsuki Town

Tatsugasako 1919-23, 1919-24

Superficies Agreement

Date: October 15, 2006

Masatoshi Takagi

Yoshinosawa 1709-1

Superficies Agreement

Date: October 14, 2006

Yoshitake Nishida

Yoshinosawa 1709-25

Superficies Agreement

Date: October 15, 2006

Teruaki Kanematsu

Yoshinosawa 1700-21

Superficies Agreement

Date: October 24, 2006

Teruaki Matsuda

Yoshinosawa 1709-24, 1709-28

Easement Agreement

Date: October 24, 2006

Teruaki Matsuda

Yoshinosawa 1709-27

Superficies Agreement

Date: October 18, 2006

Nenji Inada

Yoshinosawa 1709-29

Superficies Agreement

Date: October 19, 2006

Midori Maeno

Yoshinosawa 1885-18

MOU on Superficies Agreement

Date: August 29, 2012

Junko Maeno and Kyoko Kakiuchi (the heirs)

Yoshinosawa 1885-18

MOU on Superficies Agreement

Date: December 28, 2017

Junko Maeno and Mari Kakiuchi (the heirs)

Yoshinosawa 1885-18

Superficies Agreement

Date: October 15, 2006

Takahiro Yamaoka and Kumao Yamaoka

Yoshinosawa 1885-20

Superficies Agreement

Date: October 24, 2006

 

 17

 

 

 

Takako Kajihara

Yoshinosawa 1887-36

Easement Agreement

Date: October 24, 2006

Takako Kajihara

Yoshinosawa 1887-37

Superficies Agreement

Date: October 24, 2006

Usako Kodama

Yoshinosawa 1887-38, 1887-39

MOU on Superficies Agreement

Date: November 14, 2013

Miwa Kodama (the heir)

Yoshinosawa 1887-38, 1887-39

Easement Agreement

Date: October 24, 2006

Usako Kodama

Yoshinosawa 1887-40, 1887-44, 1887-45, 1887-46

MOU on Easement Agreement

Date: November 14, 2013

Miwa Kodama (the heir)

Yoshinosawa 1887-40, 1887-44, 1887-45, 1887-46

Easement Agreement

Date: October 24, 2006

Chiyoki Miyazaki

Yoshinosawa 1887-24

Superficies Agreement

Date: October 24, 2006

Atsumi Hashimoto

Yoshinosawa 1887-26, 1902-16

MOU on Superficies Agreement

Date: March 15, 2015

Karin Saichi (the heir)

Yoshinosawa 1887-26, 1902-16

Easement Agreement

Date: October 24, 2006

Atsumi Hashimoto

Yoshinosawa 1887-25

MOU on Easement Agreement

Date: March 15, 2015

Karin Saichi (the heir)

Yoshinosawa 1887-25

Easement Agreement

Date: October 24, 2006

Shuji Miyazaki

Yoshinosawa 1903-15 ,1903-16, 1903-17

Superficies Agreement

Date: October 19, 2006

Makoto Niiya

Yoshinosawa 1903-8, 1913-2

Superficies Agreement

Date: October 20, 2006

Motoharu Takeda

Tatsugasako 1913-8, Yoshinosawa 1903-10

Superficies Agreement

Date: October 16, 2006

Sueki Okamura

Tatsugasako 1910-102

MOU on Superficies Agreement

Date: November 20, 2013

Sanami Okamura (the heir)

Tatsugasako 1910-102

Superficies Agreement

Date: October 24, 2006

Hideto Okamura

Tatsugasako 1910-103

 

 18

 

 

SECTION D: AFFILIATE TRANSACTIONS

 

1. SPC Management Agreement Execution Date October 31, 2006 Parties Project
Company and GPI

Term

Period from November 1, 2006 to October 31, 2007.

 

However, the term shall be extended for another 1 year, unless either party
makes 30 days prior written notice to terminate this agreement. The same shall
apply thereafter.

Fee JPY 340,000 per month Payment Term Monthly payment in arrears Termination
Either party may terminate this agreement if any typical event (nonperformance,
bankruptcy, etc.) which causes termination occurs. Services Services related to
operation, maintenance, material corporate documents, finance, accounting and
other activities, exercise of rights and performance of obligations of the
Project Company

 



 19

 

 

 

 

